 

exhibit 10.1

 

KIP CR P1 LP

 

Amended and Restated

 

Limited Partnership Agreement

 

Dated as of

 

July 22, 2013

 

 

 

 

Table of Contents

 

    Page       ARTICLE I GENERAL PROVISIONS 1       1.1 Definitions 1 1.2
Organization 9 1.3 Purposes and Powers 10 1.4 Principal Place of Business 10 1.5
Fiscal Year 10 1.6 Qualification in Other Jurisdictions 10 1.7 Partners’ Names
and Addresses 10       ARTICLE II MANAGEMENT; GENERAL PARTNER 11       2.1
Management 11 2.2 Appointment/Removal/Resignation of General Partner 11 2.3
Compensation; Reimbursement 11 2.4 Specific Rights and Duties 12 2.5 Reliance by
Third Parties 13 2.6 Delegation of Duties 13 2.7 Limitation of Liability of the
General Partner 13 2.8 Actions Requiring Approval of the Limited Partners 14    
  ARTICLE III LIMITED PARTNERS 16       3.1 No Participation in Management 16
3.2 Action By Limited Partners 16 3.3 Limitation of Liability of Limited
Partners 17 3.4 Specific Rights and Limitations 17       ARTICLE IV CAPITAL
CONTRIBUTIONS 18       4.1 Capital Contributions 18 4.2 General 18 4.3
Certification of Partnership Interest 18       ARTICLE V CAPITAL ACCOUNTS;
ALLOCATIONS 19       5.1 Capital Accounts 19 5.2 Allocation of Net Income and
Net Loss 20 5.3 Loss Limitation 20 5.4 Special Allocations 20 5.5 Curative
Allocations 21 5.6 Code Section 704(c) Allocations 22 5.7 Other Allocation Rules
22 5.8 Deficit Capital Accounts 23       ARTICLE VI DISTRIBUTIONS 23       6.1
Net Cash Flow From Operations 23

 

i

 

  

Table of Contents

(continued)

 

    Page       6.2 Net Cash Flow From Liquidation Events 23 6.3 Net Cash Flow
From Monetization Events 24 6.4 Tax Distributions 24 6.5 Distributions in Kind
25 6.6 Other Distribution Rules 25 6.7 Limitation on Distributions 25      
ARTICLE VII TRANSFERS OF Interest 25       7.1 Transfer of Partnership Interest
25 7.2 Transfer of Intellectual Property 27       ARTICLE VIII TERM;
DISSOLUTION; LIQUIDATION; AND TERMINATION 28       8.1 Term 28 8.2 Events of
Dissolution 28 8.3 Effectiveness of Dissolution 28 8.4 Notice of Dissolution 29
8.5 Distributions Upon Liquidation 29       ARTICLE IX INDEMNIFICATION 30      
9.1 Indemnification 30 9.2 Advancement of Expenses 30 9.3 Insurance 30      
ARTICLE X CONFLICTS OF INTEREST 31       ARTICLE XI BOOKS AND RECORDS, REPORTS
TO PARTNERS, ETC 31       11.1 Books and Records 31 11.2 Accounting Basis and
Accounting Year 31 11.3 Tax and Financial Reports 31 11.4 Bank Accounts 32 11.5
Tax Elections 32 11.6 Tax Matters Partner 32       ARTICLE XII GENERAL
PROVISIONS 33       12.1 Offset 33 12.2 Amendments 33 12.3 Notices 33 12.4
Entire Agreement 33 12.5 Successors and Assigns 33 12.6 Construction; Headings
34 12.7 Attorneys’ Fees 34 12.8 Governing Law; Severability; Jurisdiction; Trial
by Jury 34 12.9 No Waiver 35

 

ii

 

 

Table of Contents

(continued)

 

    Page       12.10 Counterparts 35 12.11 Third Party Beneficiaries 35 12.12
Limited Power of Attorney 35

 

SCHEDULES     Schedule I – Partnership Interest Schedule Schedule II – Payoff
Schedule Upon the Occurrence of a Liquidation Event       EXHIBITS     Exhibit A
– Intellectual Property Exhibit B – Conduct of the Business Exhibit C – Duties
of the General Partner Exhibit D-1 – Management Budget (No Event of Default)
Exhibit D-2   Management Budget (Event of Default)

 

iii

 

 

KIP CR P1 LP

 

Amended and Restated

 

Limited Partnership Agreement

 

This Amended and Restated Limited Partnership Agreement of KIP CR P1 LP (this
“Agreement”) is entered into as of July 22, 2013 (the “Effective Date”), by and
among KIP CR P1 GP LLC, a Delaware limited liability company, as the general
partner (the “General Partner”), and the Persons set forth on Schedule I hereto
(collectively, the “Limited Partners,” and together with the General Partner,
the “Partners”).

 

RECITALS

 

A.           The General Partner and the Fortress Partner (as defined herein)
formed KIP CR P1 LP, a Delaware limited partnership (the “Partnership”), on
June 19, 2013 by filing the Certificate of Limited Partnership (the
“Certificate”) with the office of the Secretary of State of the State of
Delaware (the “Secretary”), and have entered into the Limited Partnership
Agreement dated as of such date (the “Initial L.P. Agreement”).

 

B.           The Partners desire to enter into this Agreement to amend and
restate the Initial L.P. Agreement in its entirety to reflect, inter alia, the
admission of the additional Persons designated as Limited Partners on Schedule I
hereto and the terms and provisions relating to the Partners’ ownership and the
management of the Partnership.

 

ARTICLE I
GENERAL PROVISIONS

 

1.1Definitions

 

For purposes of this Agreement, the following definitions apply:

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, as amended
from time to time.

 

“Adjusted Deficit” means, with respect to any Partner, the deficit balance, if
any, in such Partner’s Capital Account as of the end of the relevant fiscal
year, after giving effect to the following adjustments: (a) credit to such
Capital Account any amounts which such Partner is obligated to restore or is
deemed to be obligated to restore pursuant to the penultimate sentences of
Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and (b) debit to
such Capital Account the items described in Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6) of the Regulations. The
foregoing definition of Adjusted Deficit is intended to comply with the
provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be
interpreted consistently with such Regulations.

 

“advancement of expenses” has the meaning set forth in Section 9.2.

 

1

 

 

“Affiliate” of any Person means a Person that directly or indirectly, through
one or more intermediaries, controls, is controlled by or is under common
control with the first mentioned Person. A Person shall be deemed to control
another Person if such first Person possesses directly or indirectly the power
to direct, or cause the direction of, the management and policies of the second
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Affiliate Sale” means a Transfer to Lender, an affiliate of Lender or an
officer, director, employee, agent or other representative of Lender of (a) any
of the Intellectual Property after an Event of Default or (b) the Partnership
Interest of Borrower Partner after an Event of Default.

 

“Agreement” means this Amended and Restated Limited Partnership Agreement of KIP
CR P1 LP, as may be amended from time to time.

 

“Bankruptcy Action” has the meaning set forth in Section 2.8(a)(xii).

 

“Borrower Partner” means Crossroads Systems, Inc., a Delaware corporation.

 

“Business” has the meaning set forth in Section 1.3(a).

 

“Capital Account” has the meaning set forth in Section 5.1.

 

“Capital Contribution” means, with respect to any Partner, the total amount of
money and the initial Gross Asset Value of property other than money, if any,
contributed to the Partnership by such Partner.

 

“Certificate” has the meaning set forth in the Recitals.

 

“Code” has the meaning set forth in Section 1.5.

 

“Confidential Information” has the meaning set forth in Section 7.1(d).

 

“Credit Agreement” means that certain Credit Agreement dated as of the Effective
Date between Lender and Borrower Partner.

 

“Credit Agreement Documents” means any documents, instruments or agreements
executed by the Partnership in connection with or pursuant to the Credit
Agreement.

 

“Damages” has the meaning as set forth in Section 9.1.

 

“Default Budget” has the meaning set forth in Section 2.3(b).

 

“Depreciation” means, for each fiscal year or part thereof, an amount equal to
the depreciation, amortization or other cost recovery deductions allowable for
U.S. federal income tax purposes with respect to any of the Partnership property
for such period, except that, if the Gross Asset Value of any property differs
from its adjusted basis for U.S. federal income tax purposes during any period,
Depreciation shall be an amount that bears the same ratio to such Gross Asset
Value as the U.S. federal income tax depreciation, amortization or other cost
recovery deduction for such period bears to such adjusted tax basis; provided,
however, that, in the case of any asset that has an adjusted basis of zero for
U.S. federal income tax purposes, depreciation, amortization or other cost
recovery deductions shall be determined using any reasonable method permitted
under Section 1.704-1(b)(2)(iv)(g)(3) of the Regulations.

 

2

 

 

“Effective Date” means the date set forth in the preamble.

 

“Entity” means any general partnership, limited partnership, limited liability
company, joint venture, trust, business trust, cooperative, association or any
other organization that is not a natural person.

 

“Estimated Tax Amount” means, with respect to each Partner, an amount equal to
(a) the sum of (i) the greater of the highest statutory marginal ordinary income
tax rate for individuals or corporations for a given tax year plus (ii) the
unearned income Medicare contribution tax rate under Code Section 1411 for a
given year, multiplied by (b) the taxable income allocated to such Partner for
such taxable year pursuant to Article IV.

 

“Event of Default” has the meaning set forth in Section 9 of the Credit
Agreement.

 

“Fiscal Year” means the Fiscal Year of the Partnership, which shall be from
November 1 to October 31, provided, that, notwithstanding the foregoing, the
first Fiscal Year of the Partnership shall commence on the date of the filing of
the Certificate and end on October 31, 2013, and the last Fiscal Year of the
Partnership shall commence on the date immediately following the end of the most
recent previous Fiscal Year and shall end on the date on which the Partnership
is dissolved and wound up in accordance with Article VIII.

 

“Fortress Partner” means CF DB EZ LLC, a Delaware limited liability company.

 

“Funding Date” has the meaning set forth in Section 1 of the Credit Agreement.

 

“General Partner” has the meaning set forth in the Preamble.

 

“General Partner Interest” means the General Partner Interest issued by the
Partnership having the rights, preferences and privileges set forth in this
Agreement and issued to the General Partner listed on Schedule I.

 

“Gross Asset Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for federal income tax purposes, except as follows:

 

(a)          The initial Gross Asset Value of any asset contributed by a Partner
to the Partnership shall be the gross fair market value of such asset, as
determined by the contributing Partner and the General Partner;

 

(b)          In order to preserve the economic interest of each Partner in the
Partnership, the General Partner may, in its sole discretion, adjust the Gross
Asset Values of all Partnership assets to equal their respective gross fair
market values, as determined by the General Partner immediately prior to the
following times: (i) the acquisition of additional Interest in the Partnership
by any new or existing Partner for more than a de minimis amount of cash or
other property; (ii) the distribution by the Partnership to a Partner of more
than a de minimis amount of Partnership property as consideration for all or a
portion of the Partner’s Interest; (iii) the withdrawal of a Partner; or
(iv) the liquidation of the Partnership;

 

3

 

 

(c)          The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or 743(b), but only to the extent that such
adjustments are taken into account in determining capital accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross
Asset Values shall not be adjusted pursuant to this item (c) to the extent an
adjustment is made at that time pursuant to item (a) or (b) of this definition;
and

 

(d)          The Gross Asset Value of any Partnership asset distributed in kind
to any Partner pursuant to Section 6.5 shall be adjusted to equal its gross fair
market value, as determined by the General Partner on the date of distribution.

 

“Guaranty” means that certain Security and Guaranty Agreement dated as of the
Effective Date between Lender and the Partnership.

 

“Indemnified Parties” has the meaning set forth in Section 9.1.

 

“Initial L.P. Agreement” has the meaning set forth in the Recitals.

 

“Intellectual Property” means the intellectual property of the Partnership as
set forth on Exhibit A.

 

“Interest” means collectively, the Limited Partner Interest, the General Partner
Interest, and the Profits Interest set forth opposite each Partner’s name on
Schedule I.

 

“Lender” has the meaning set forth in the Credit Agreement.

 

“Limited Partner Interest” means the Limited Partner Interest issued by the
Partnership having the rights, preferences and privileges set forth in this
Agreement and issued to the Limited Partners listed on Schedule I.

 

“Limited Partners” and “Limited Partner” has the meaning set forth in the
preamble.

 

“Liquidation Event” means the Transfer, in an arms-length transaction pursuant
to a commercially reasonable secured party sale conducted in accordance with
applicable law, of (a) any of the Intellectual Property after an Event of
Default or (b) the Partnership Interest of Borrower Partner after an Event of
Default. For the avoidance of doubt, a Liquidation Event shall not include an
Affiliate Sale, but if either the Intellectual Property or the Partnership
Interest of Borrower Partner is Transferred in an Affiliate Sale after an Event
of Default, then the next Transfer of such Collateral (as defined under the
Credit Agreement) that is not an Affiliate Sale shall constitute a Liquidation
Event.

 

“Liquidator” has the meaning as set forth in Section 8.5(a).

 

4

 

 

“Loan Amount” means the aggregate principal amount of Term Loans made by Lender
to Borrower Partner pursuant to the Credit Agreement.

 

“Loan Documents” has the meaning as set forth in the Credit Agreement.

 

“Loan Payoff Date” means the date of the full satisfaction of Borrower Partner’s
Obligations under the Credit Agreement, so long as such satisfaction does not
arise out of a Liquidation Event.

 

“Monetization Call Option” means Borrower Partner’s option, upon the full
satisfaction of Borrower Partner’s Obligations under the Credit Agreement, other
than satisfaction subsequent to an Event of Default, to purchase Fortress
Partner’s Payoff Monetization Right, the General Partner Interest, the Fortress
Limited Partner Interest and the Profits Interest at any time prior to the third
anniversary of the Loan Payoff Date. For the avoidance of doubt, the
Monetization Call Option terminates automatically upon the occurrence of a
Liquidation Event.

 

“Monetization Call Option Exercise Price” means the exercise price of the
Monetization Call Option which shall be an amount equal to: the sum of (a) 20%
of the Loan Amount; (b) the amount of Fortress Partner’s Unreturned Capital; and
(c) the amount of General Partner’s Unreturned Capital (payable to General
Partner).

 

“Monetization Event” means (a) the merger, combination or consolidation of
Borrower Partner with or into any Person or the sale of all or substantially all
of Borrower Partner’s assets, product lines or capital stock or other evidence
of beneficial ownership of Borrower Partner, other than pursuant to a
Liquidation Event; (b) the Transfer of any Intellectual Property, other than
pursuant to a Liquidation Event; or (c) the assertion of any rights related to
the Intellectual Property, or the granting of a license to use the Intellectual
Property to a Person other than Borrower Partner, with any one or more of the
actions in clauses (a), (b) or (c) occurring at any time after the Effective
Date and no later than three (3) years after the Loan Payoff Date. For
clarification purposes, the sale of the ‘972 Patents (as defined in the Credit
Agreement) to Lender or its Affiliate will not constitute a Monetization Event.

 

“Net Cash Flow From Liquidation Events” means:

 

(a)          The gross proceeds received by the Partnership, the Lender or any
Affiliate of the Lender or the General Partner in connection with any
Liquidation Event; less

 

(b)          The sum of (i) all costs and expenses incurred by the Partnership
in the transaction, transactions, event or events giving rise to the gross
proceeds referenced above; (ii) all indebtedness, obligations and liabilities of
the Partnership that the Partnership is obligated or elects to fund out of
available cash, including under the Guaranty; and (iii) the amounts, if any,
that the General Partner elects, in its sole discretion exercised in good faith,
to set aside in reserve.

 

For purposes of this definition, the term “Partnership” shall include the
Partnership and all of its subsidiaries that it controls. Any revenues received
and expenses incurred by the Partnership in connection with the operation of the
Partnership or any Monetization Event, and taken into account in computing Net
Cash Flow From Operations or Net Cash Flow From Monetization Events,
respectively, shall not be included in computing Net Cash Flow From Liquidation
Events.

 

5

 

 

“Net Cash Flow From Monetization Events” means:

 

(a)          The gross proceeds received by the Partnership in connection with a
Monetization Event; less

 

(b)          (i) The sum of all costs and expenses incurred by the Partnership
in the transaction, transactions, event, or events (including, without
limitation, costs and expenses related to litigation) giving rise to the gross
proceeds referenced above; (ii) all indebtedness, obligations and liabilities of
the Partnership that the Partnership is obligated or elects to fund out of
available cash, including under the Guaranty; and (iii) the amounts, if any,
that the General Partner elects, in its commercially reasonable discretion
exercised in good faith (but in any event not in excess of $50,000 in the
aggregate), to set aside in reserve.

 

For purposes of this definition, the term “Partnership” shall include the
Partnership and all of its subsidiaries that it controls. Any revenues received
and expenses incurred by the Partnership in connection with the operation of the
Partnership or any Liquidation Event, and taken into account in computing Net
Cash Flow From Operations or Net Cash Flow From Liquidation Events,
respectively, shall not be included in computing Net Cash Flow From Monetization
Event.

 

“Net Cash Flow From Operations” means, with respect to each calendar quarter:

 

(a)          The sum of:

 

(i)          All cash received by the Partnership during such calendar quarter,
other than cash from Capital Contributions from the Partners, loan proceeds, Net
Cash Flow From Liquidation Events and Net Cash Flow From Monetization Events and

 

(ii)         All amounts that the General Partner releases during such calendar
quarter from reserves because the General Partner has determined that such
amounts are no longer required to be held in the reserves;

 

(b)          Reduced (to not less than zero) by:

 

(i)          All cash payments made by the Partnership during such calendar
quarter to cover its liabilities, obligations, and expenses (including all fees,
compensation and reimbursements paid to the General Partner and its Affiliates
under this Agreement, other than the promotional interest represented by the
Profits Interest); provided, however, that the Partnership shall exclude from
such cash payments any amounts paid in connection with, and taken into account
in computing, the Partnership’s Net Cash Flow From Liquidation Events and Net
Cash Flow From Monetization Events and

 

(ii)         All cash that the General Partner elects, in its sole discretion
exercised in good faith, to set aside as reserves.

 

6

 

 

For purposes of this definition, the term “Partnership” shall include the
Partnership and all of its subsidiaries that it controls. Any revenues received
and expenses incurred by the Partnership in connection with any Liquidation
Event or Monetization Event, and taken into account in computing Net Cash Flow
From Liquidation Events or Net Cash Flow From Monetization Events, respectively,
shall not be included in computing Net Cash Flow From Operations.

 

“Net Income” and “Net Loss” mean, for each Fiscal Year or other period, an
amount equal to the Partnership’s taxable income or loss for such year or
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:

 

(a)          Any income of the Partnership that is exempt from federal income
tax shall be added to such taxable income or loss;

 

(b)          Any expenditures of the Partnership described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i) shall be
subtracted from such taxable income or loss;

 

(c)          If the Gross Asset Value of any Partnership asset is adjusted upon
the occurrence of certain events as provided in this Agreement, the amount of
such adjustment shall be treated as gain or loss arising from the disposition of
such asset for purposes of computing Net Income or Net Loss and adjusting the
balance of each Partner’s Capital Account;

 

(d)          Gain or loss resulting from any disposition of Partnership property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of the asset differs from its
Gross Asset Value;

 

(e)          In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year or other period,
computed in accordance with the definition of Depreciation;

 

(f)          To the extent an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Section 743(b) is required
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in complete liquidation of a Partner’s interest, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Income and Net Loss; and

 

(g)          Notwithstanding any other provision herein, any items of income,
gain, loss or deduction specially allocated pursuant to Sections 5.4 and 5.5
shall not be taken into account in computing Net Income or Net Loss.

 

“Non-Default Budget” has the meaning set forth in Section 2.3(b).

 

7

 

 

“Obligations” has the meaning set forth in the Credit Agreement.

 

“Partner” means each of the Limited Partners and the General Partner.

 

“Partially Adjusted Capital Account” means, with respect to any Partner and any
Partnership Fiscal Year, the Capital Account of such Partner at the beginning of
such Fiscal Year, adjusted for all contributions and distributions during such
year and all special allocations pursuant to Sections 5.3 and 5.4 with respect
to such Fiscal Year before giving effect to any allocations of Net Income or Net
Loss for such Fiscal Year pursuant to Section 5.2.

 

“Partner Minimum Gain” means the same as “partner minimum gain” as set forth in
Treasury Regulations Sections 1.704-2(i)(4).

 

“Partner Nonrecourse Deductions” has the meaning of “partner nonrecourse
deductions” as set forth in Treasury Regulations Section 1.704-2(i)(2).

 

“Partnership Minimum Gain” means the same as “partnership minimum gain” as set
forth in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Partnership” has the meaning set forth in the Recitals.

 

“Patents” means the patent applications and patents set forth on Exhibit A.

 

“Payoff Monetization Right” means Fortress Partner’s right, upon the full
satisfaction of Borrower Partner’s Obligations under the Credit Agreement, to
20.0% of the Net Cash Flow From Monetization Events.

 

“Percentage Interest” means, with respect to a Limited Partner as of a given
date, that percentage obtained by dividing the Limited Partner Interest owned by
such Limited Partner by the total Limited Partner Interest issued and
outstanding.

 

“Person” means any natural person, partnership (whether general or limited),
trust, estate, association, corporation, custodian, nominee or any other
individual or entity in its own or any representative capacity, in each case,
whether domestic or foreign, a limited liability company, or any other legal
entity.

 

“Pledge and Security Agreement (SPE)” has the meaning set forth in the Credit
Agreement.

 

“Profits Interest” means the Profits Interest issued by the Partnership having
the rights, preferences and privileges set forth in this Agreement and issued as
set forth in Schedule I. For the avoidance of doubt, a Profits Interest shall
not constitute a Limited Partner Interest or a General Partner Interest and the
holder of Profits Interest shall not, solely by virtue of such holding, be a
Partner of the Partnership or have any rights with respect to the Partnership
other than the right to receive the allocation of net proceeds described in
Schedule II.

 

“Profits Interest Partner” means the General Partner.

 

8

 

 

“Regulations” means the Income Tax and Administrative Procedure Regulations
promulgated under the Code, as amended from time to time.

 

“Secretary” has the meaning set forth in the Recitals.

 

“Target Capital Account” means, with respect to any Partner and any Fiscal Year,
an amount equal to the hypothetical distribution such Partner would receive
computed immediately prior to the hypothetical sale described in the succeeding
sentence. The hypothetical distribution a Partner would receive is equal to the
amount that would be received by such Partner if all Partnership assets were
sold for cash equal to their fair market value, as determined by the General
Partner as of the date of hypothetical sale, all Partnership liabilities were
satisfied to the extent required by their terms, and the net assets of the
Partnership were distributed in full to the Partners pursuant to Section 8.5,
all as of the last day of such year.

 

“Term Loan” has the meaning set forth in the Credit Agreement.

 

“TMP” means the Person so designated in Section 11.6.

 

“Transfer” or derivatives thereof, means any disposition of all or any interest
in the Partnership or the Intellectual Property, including, without limitation,
by any conveyance, disposition, sale, exchange, transfer, assignment,
hypothecation, pledge or gift. Such term shall also include the establishment of
ownership in joint tenancies of any description.

 

“Unreturned Capital” means, with respect to a Partner, such Partner’s aggregate
Capital Contribution reduced, but not below zero, by distributions to such
Partner pursuant to Section 6.1(b)(i).

 

“Winding Up Year” means the U.S. taxable year of the Partnership in which all
its assets are disposed of, or the Partnership liquidates (whichever occurs
first), and the immediately preceding taxable year if the disposition or
liquidation occurs prior to the due date (without regard to extensions) for
filing the Partnership’s federal income tax return for the year immediately
preceding the year of disposition or liquidation.

 

1.2Organization

 

The Partnership was organized as a Delaware limited partnership on June 19,
2013, by the filing of the Certificate with the Secretary under and pursuant to
the Act. The General Partner shall file or cause to be filed all such other
articles, certificates, notices, statements or other instruments required by law
for the formation and continued operation of the Partnership as a limited
partnership. The registered office of the Partnership in the State of Delaware
is located at 1675 South State Street, Suite B, Dover, Delaware, 19901. The
registered agent of the Partnership to accept service of process is Capitol
Services, Inc. The General Partner shall deliver a copy of the Certificate and
any amendment thereto to any Limited Partner who so requests.

 

9

 

 

1.3Purposes and Powers

 

(a)          The purpose of the Partnership is to acquire, own, hold and
maintain the Intellectual Property together with only those activities as may be
necessary or useful in connection with the ownership and maintenance of the
Intellectual Property, including, if necessary or advisable, the sale or
liquidation of the Intellectual Property, the prosecution and enforcement of the
Intellectual Property rights, and the granting of licenses in the Intellectual
Property, all in accordance with the terms of this Agreement, and the execution
and delivery of guaranties, security agreements and such other documents and
instruments as are required pursuant to the terms of the Credit Agreement (the
“Business”). The Partnership shall not engage in any business, and it shall have
no purpose, unrelated to the Business and shall not acquire any real or personal
property or own assets other than those related to the Intellectual Property or
otherwise in furtherance of the limited purpose of the Partnership.

 

(b)          For so long as a Lien arising under the Credit Agreement, except
for Permitted Liens (each as defined in the Credit Agreement), exists on any
portion of the Intellectual Property, the Partnership shall conduct its affairs
in accordance with Exhibit B and shall not amend such Exhibit B without Lender’s
consent.

 

1.4Principal Place of Business

 

The principal office of the Partnership shall be 1345 Avenue of the Americas,
46th Floor, New York, NY 10105 or such location as the General Partner may
designate from time to time. The General Partner may change the principal office
or place of business of the Partnership at any time and may cause the
Partnership to establish other offices or places of business in various
jurisdictions and appoint agents for service of process in such jurisdictions.

 

1.5Fiscal Year

 

The fiscal year of the Partnership shall be from November 1 to October 31 of
each year or such other fiscal year as may be designated by the General Partner
and approved by the Borrower Partner or required under the Internal Revenue Code
of 1986, as amended (the “Code”).

 

1.6Qualification in Other Jurisdictions

 

The General Partner shall cause the Partnership to be qualified or registered
under applicable laws of any jurisdiction in which the Partnership transacts
business and shall be authorized to execute, deliver and file any certificates
and documents necessary to effect such qualification or registration, including
without limitation, the appointment of agents for service of process in such
jurisdictions.

 

1.7Partners’ Names and Addresses

 

The name and addresses of the Persons admitted as Partners are set forth on
Schedule I. If a Partner changes its name or address or Transfers part or all of
its Interest subject to the restrictions on Transfer contained in this
Agreement, the Partner shall promptly notify the General Partner of such change.

 

10

 

 

ARTICLE II
MANAGEMENT; GENERAL PARTNER

 

2.1Management

 

(a)          Except as expressly limited herein, including, without limitation,
pursuant to Section 2.1(b) and Section 2.8, the right and power to manage,
control and conduct the business and affairs of the Partnership shall be vested
solely and exclusively in the General Partner without any obligation (express or
implied) to obtain the approval of any Partner with respect to any action taken
by the General Partner on behalf of or with respect to the Partnership;
provided, however, that the General Partner shall provide prompt written notice
to all Partners of all actions taken by the General Partner on behalf of or with
respect to the Partnership. The General Partner shall have the rights, authority
and powers of a general partner with respect to the business and assets of the
Partnership under the Act, and no Persons dealing with the Partnership shall be
required to inquire into (and such Persons may be entitled, without
investigation, to rely upon) the authority of the General Partner to take any
action or enter into any agreement or arrangement on behalf of, or with respect
to, the Partnership. Without limiting the foregoing, the General Partner shall
have the authority to execute any instruments, documents, agreements, contracts
and other undertakings on behalf and in the name of the Partnership done in
accordance with the terms of this Agreement.

 

(b)          Notwithstanding anything else contained in this Agreement, prior to
the occurrence of a Liquidation Event, the Borrower Partner shall, with the
consent of the General Partner, have the authority to undertake or cause to be
taken any activities which protect, maintain or enhance, or cause to be taken
the protection, maintenance or enhancement of, the Intellectual Property,
including, without limitation, (i) activities related to the prosecution of any
patents included in the Intellectual Property; (ii) activities related to the
assertion of any rights related to the Intellectual Property, including without
limitation, the initiation, pursuit, management and settlement of any
litigation; and (iii) enter into or grant licenses or covenants not to sue
related to any Intellectual Property

 

2.2Appointment/Removal/Resignation of General Partner

 

The Limited Partners, acting by unanimous consent, shall have the right to
remove the General Partner at any time with or without cause and appoint a
successor General Partner to act as the general partner of the Partnership. The
General Partner may resign at any time by delivering no less than 60 days prior
written notice to the Limited Partners. Any such resignation will be effective
upon delivery thereof unless the notice of resignation specifies a later
effective date.

 

2.3Compensation; Reimbursement

 

(a)          In compensation for rendering the services set forth on Exhibit C,
the Partnership has issued to the General Partner Profits Interest as set forth
on Schedule I.

 

11

 

 

(b)          Borrower Partner shall reimburse the General Partner for any
reasonable out-of-pocket expenses incurred in connection with its actions as the
General Partner. Notwithstanding the foregoing, the General Partner shall have
no obligation to pay any expenses of the Partnership out its own funds or to
utilize its own funds in connection with its management of the Partnership. It
is the expectation of the Partners that expenses of the General Partner in
connection with the management of the Partnership from the Effective Date of the
Loan Documents through the later of (i) the Maturity Date of Term Loan A or (ii)
the Maturity Date of Term Loan B (as such terms are defined in the Loan
Documents) (A) prior to the occurrence and continuation of an Event of Default,
will be as set forth on Exhibit D-1 (the “Non-Default Budget”) and (B)
subsequent to the occurrence and during the continuation of an Event of Default,
will be as set forth in Exhibit D-2 (the “Default Budget”). The General Partner
shall not incur obligations in excess of 120% of either the Non-Default Budget
or the Default Budget, as applicable, without the prior written consent of
Borrower Partner; provided, however, that in the event the actual fees set forth
on either Exhibit D-1 or Exhibit D-2 increase, the Non-Default Budget or Default
Budget, as applicable, will automatically increase dollar for dollar without the
prior written consent of Borrower Partner; provided further, that any
out-of-pocket expenses incurred by the General Partner upon the occurrence of a
Liquidation Event or a Monetization Event shall not be subject to the Default
Budget and shall be reimbursed as contemplated in the definition of “Net Cash
From Liquidation Events” and “Net Cash From Monetization Events,” as the case
may be. All debts and liabilities to and contracts or agreements with any Person
incurred or entered into by the General Partner in the management or conduct of
the operations of the Partnership shall be the debt and liability of, and be
binding upon, the Partnership.

 

(c)          The Partnership shall reimburse Borrower Partner for any reasonable
costs and expenses incurred by Borrower Partner on behalf of the Partnership
pursuant to or related to the activities set forth in Section 2.1(b).

 

2.4Specific Rights and Duties

 

(a)          Subject to the authority granted to Borrower Partner in
Section 2.1(b) and the restrictions set forth in Section 2.8, the management of
the Partnership is vested in the General Partner who may, without the consent of
any Partner (except to the extent required in Section 2.8), control the
day-to-day business and affairs of the Partnership in all respects, including,
but not limited to, taking the actions set forth on Exhibit C. Except as
provided in Section 2.1(b) and in Section 2.8, the General Partner shall be
specifically authorized to execute authorized instruments, documents,
agreements, contracts and other undertakings on behalf and in the name of the
Partnership, and parties dealing with the Partnership shall be entitled to rely
upon the authority of the General Partner to execute such documents on behalf of
the Partnership.

 

(b)          In addition to the foregoing, the General Partner shall have full
power and authority, at the expense of the Partnership, to maintain, enforce,
license and sell or liquidate any of the Intellectual Property as listed on
Exhibit A pursuant to a Liquidation Event.

 

(c)          If either the Intellectual Property or the Partnership Interest of
Borrower Partner is Transferred in an Affiliate Sale after an Event of Default,
in connection with and as a condition to any such Transfer, the General Partner
and the Fortress Partner will agree, and will cause the transferee (and any
subsequent transferee in a subsequent Transfer that is an Affiliate Sale) to
agree, that (i) upon any subsequent licensing or Transfer, the Borrower Partner
shall receive the amount to which the Borrower Partner would be entitled under
this Agreement and (ii) after such Affiliate Sale, the Borrower Partner shall be
entitled to the same information concerning the Intellectual Property or
Partnership Interest and any subsequent licensing or Transfer by any Affiliate
of the General Partner to which the Borrower Partner would be entitled under
this Agreement.

 

12

 

 

2.5Reliance by Third Parties

 

Notwithstanding any other provision of this Agreement:

 

(a)          Any contract, instrument, or act of the General Partner in which
the General Partner rightfully acts on behalf of the Partnership shall be
conclusive evidence in favor of any third party dealing with the Partnership
that the General Partner has the authority, power, and right to execute and
deliver such contract or instrument and to take such act on behalf of the
Partnership; and

 

(b)          Any contract, instrument, or act of any manager (or authorized
officer) of the General Partner on behalf of the General Partner in any matter
in which the General Partner rightfully acts on behalf of the Partnership shall
be conclusive evidence in favor of any third party dealing with the Partnership
that such managing member (or authorized officer) of the General Partner has the
authority, power, and right to execute and deliver such contract or instrument
and to take such act on behalf of the General Partner.

 

2.6Delegation of Duties

 

Subject to the provisions of this Agreement and applicable law, the General
Partner may delegate any of the powers, rights and obligations hereunder, and
may appoint, employ, contract or otherwise deal with any Person for the
transaction of the Partnership’s business, which Person may, under supervision
of the General Partner, perform any acts or services for the Partnership as the
General Partner may approve; provided, however, that this Section 2.6 shall not
relieve the General Partner from any fiduciary duties it may owe.

 

2.7Limitation of Liability of the General Partner

 

Except as otherwise provided in the Act, the General Partner shall not be
obligated personally for any debt, obligation or liability of the Partnership or
of any other Partner, whether arising in contract, tort or otherwise, solely by
reason of being a General Partner. Except as otherwise provided in the Act, by
law or expressly in this Agreement, in its capacity as a Partner of the
Partnership neither the General Partner nor the Borrower Partner shall have any
fiduciary or other duty to another Partner with respect to the business and
affairs of the Partnership, and neither shall be liable to the Partnership or
any other Partner for acting in good faith reliance upon the provisions of this
Agreement, or for breach of any fiduciary or other duty that does not involve
(a) acts or omissions not in good faith or which involve fraud, willful
misconduct or a willful violation of law or (b) gross negligence or a willful
disregard of its duties under the terms of this Agreement; in each case as
determined by a final judgment, order, or decree of a court of competent
jurisdiction (which is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected). The failure of
the Partnership to observe any formalities or requirements relating to the
exercise of its powers or the management of its business or affairs under this
Agreement or the Act shall not be grounds for making the General Partner
responsible for any liability of the Partnership.

 

13

 

 

2.8Actions Requiring Approval of the Limited Partners

 

(a)          Notwithstanding anything to the contrary in this Agreement, the
General Partner on behalf of the Partnership shall not take, and shall cause the
Partnership to not take, any of the following actions directly or indirectly (or
to enter into any agreements to do any of the same) with respect to the General
Partner or the Partnership without the unanimous prior written consent of the
Limited Partners:

 

(i)          Amend this Agreement or the Certificate, except as permitted in
Section 12.2, or waive any provision of this Agreement in whole or in part,
except as permitted in Section 12.9;

 

(ii)         Take any action that reasonably would be expected to result in a
change in the nature of the Partnership’s business other than actions taken in
connection with a Liquidation Event;

 

(iii)        Except as permitted in Section 7.2(b) or 7.1(a), take any action
related to the licensing, enforcement or Transfer of or with respect to the
Intellectual Property or the Partnership Interest of Borrower Partner,
respectively, including any action resulting in, or that could result in, the
loss of any or all rights, title and interest in any of the Intellectual
Property or the Partnership Interest of Borrower Partner by Borrower Partner;

 

(iv)        Merge, combine or consolidate the Partnership with or into any
Entity;

 

(v)         Acquire all or substantially all of the assets of, or any stock or
other evidence of beneficial ownership of, an Affiliate or other Person or
Entity;

 

(vi)        Convert the Partnership from its existing form of Entity to another
form of Entity;

 

(vii)       Make or revoke any tax election by or on behalf of the Partnership
(subject to Section 11.6); file any tax return or tax report on behalf of the
Partnership; adopt significant accounting policies; and terminate any existing
independent auditor or appoint a new independent auditor of the Partnership that
is not the same as Borrower Partner’s auditor;

 

(viii)      Make any loans to any Partner or to an Affiliate of any Partner or
enter into any transaction with an Affiliate of the General Partner;

 

(ix)        Dissolve, wind-up or liquidate the Partnership;

 

14

 

 

(x)          Have on its books any indebtedness or incur any liability other
than (i) unsecured debts and liabilities for trade payables and accrued expenses
incurred in the ordinary course of business pursuant to Section 2.3(b);
provided, that the Partnership shall ensure that all such unsecured indebtedness
or liabilities (A) are in amounts that are normal and reasonable under the
circumstances, but in no event exceed one percent (1%) of the Loan Amount
outstanding at any given time and (B) are not evidenced by a note and are paid
when due, but in no event more than 30 days from the date that such indebtedness
or liabilities are incurred; (ii) obligations to Borrower Partner pursuant to
Section 2.3(c); and (iii) obligations under the Loan Documents. No indebtedness
other than the obligations under the Loan Documents shall be secured (senior,
subordinated or pari passu) by the Intellectual Property;

 

(xi)         Make any capital calls or issue or cause the Partnership to issue
(i) any additional Interests in the Partnership or any class or character
whatsoever or (ii) any warrants, options, purchase rights, subscription rights,
conversion rights, exchange rights, other contracts or commitments or other
rights to acquire any securities of any of the Partnership;

 

(xii)        Take any of the following actions (collectively a “Bankruptcy
Action”):

 

(A)         Institute proceedings to be adjudicated bankrupt or insolvent;

 

(B)         Consent to the institution of bankruptcy or insolvency proceedings
against it;

 

(C)         File a petition seeking, or consenting to, reorganization or relief
under any applicable federal or state law relating to bankruptcy;

 

(D)         Consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Partnership or a
substantial part of its property;

 

(E)         Make any assignment for the benefit of creditors;

 

(F)         Admit in writing its inability to pay its debts generally as they
become due or declare or effect a moratorium on its debts; or

 

(G)         Take any action in furtherance of any such action in
Section 2.8(xii)(A) through (F), with respect to any Person.

 

(xiii)       Amend any Credit Agreement Documents, waive any rights under any
Credit Agreement Documents, take or fail to take any actions that could result
in the Event of Default under the Credit Agreement or any Loan Documents, or
take any other actions under any Credit Agreement Documents that could result in
a Liquidation Event prior to the occurrence of an Event of Default.

 

(b)          A Bankruptcy Action by or against any Partner shall not cause such
Partner to cease to be a partner of the Partnership, and upon the occurrence of
such an event, the Partnership shall continue without dissolution. Additionally,
to the fullest extent permitted by law, if any Partner ceases to be a partner of
the Partnership, such event shall not terminate the Partnership and the
Partnership shall continue without dissolution.

 

15

 

 

(c)          For purposes of clarification, the Partners agree that no Partner
may take any action, or cause the Partnership to take any action, that could
result, directly or indirectly, in a Liquidation Event prior to the occurrence
of an Event of Default. In no event will the Partnership license or Transfer any
of the Intellectual Property other than (i) pursuant to a Liquidation Event or
(ii) pursuant to a Monetization Event. In no event will the Partners consent to
the Transfer of any Partnership Interest other than (i) pursuant to a
Liquidation Event or (ii) pursuant to Borrower’s exercise of, and satisfaction
of all conditions precedent to the Monetization Call Option.

 

ARTICLE III
LIMITED PARTNERS

 

3.1No Participation in Management

 

Other than as provided in Section 2.1(b) or with respect to matters for which a
Limited Partner’s consent is required pursuant to Section 2.8, no Limited
Partner shall take part in the management or control of the Partnership’s
activities, transact any business in the Partnership’s name or have the power to
sign documents for or otherwise bind the Partnership. Other than as provided in
Section 2.1(b), no Limited Partner or any Affiliate of a Limited Partner shall,
by virtue of such Limited Partner’s status as a Limited Partner or by virtue of
any provision contained in this Agreement, have the right to act as an employee
or agent of, or independent contractor to, or perform any services for, the
Partnership. No Limited Partner shall have any power or authority with respect
to the Partnership, except as required in the Act and as provided in Section 2.1
or insofar as the consent of the Limited Partners shall be expressly provided
for in this Agreement. The exercise of any of the rights and powers of the
Limited Partners pursuant to the Act or the terms of this Agreement shall not be
deemed taking part in the day-to-day affairs of the Partnership or the exercise
of control over the business or affairs of the Partnership. In exercising its
rights as a Limited Partner hereunder, no Limited Partner shall owe any duties,
fiduciary or otherwise to any other Limited Partner or the Partnership and each
Limited Partner may exercise its rights in its own self-interest.

 

3.2Action By Limited Partners

 

(a)          No annual meeting of Limited Partners is required to be held. Any
action required or permitted to be taken at any meeting of Limited Partners may
be taken without a meeting if one or more written consents to such action shall
be signed by the Limited Partners holding the amount of Interest required to
approve the action being taken. Such written consents shall be delivered to the
General Partner at the principal office of the Partnership and, unless otherwise
specified, shall be effective when Limited Partner consents sufficient to
approve or take the action have been so delivered.

 

16

 

 

(b)          The General Partner or any Limited Partner may call a meeting of
the Limited Partners to consider and act upon any actions of the Partnership
requiring consent of the Limited Partners. The attendance at such meeting of
Limited Partners holding all of the Limited Partner Interests shall constitute a
quorum. The affirmative vote of Limited Partners holding the specified portion
of the Limited Partner Interests required by this Agreement at a meeting at
which a quorum is present shall be the act of the Limited Partners. The Partner
calling the meeting may designate any place located in the state of the
Partnership’s principal office as the location for the meeting. If no
designation is made the place of the meeting shall be the principal office of
the Partnership. The Partners may participate in a meeting of the Partners by,
or conduct the meeting through the use of, any means of communication by which
all the Partners participating in the meeting can hear one another during the
meeting. Participation by such means shall constitute presence in person at a
meeting.

 

(c)          Partnership actions may be approved by the Partners prospectively
or ratified retrospectively.

 

3.3Limitation of Liability of Limited Partners

 

Except as otherwise provided in the Act, no Limited Partner shall be obligated
personally for any debt, obligation or liability of the Partnership or of any
other Partner, whether arising in contract, tort or otherwise, solely by reason
of being a Partner of the Partnership. Except as otherwise provided in the Act,
by law or expressly in this Agreement, no Limited Partner shall have any
fiduciary or other duty to another Partner with respect to the business and
affairs of the Partnership, and no Limited Partner shall be liable to the
Partnership or any other Partner for acting in good faith reliance upon the
provisions of this Agreement, or for breach of any fiduciary or other duty that
does not involve (a) acts or omissions not in good faith or which involve fraud,
willful misconduct or a willful violation of law or (b) gross negligence or a
willful disregard of its duties under the terms of this Agreement; in each case
as determined by a final judgment, order, or decree of a court of competent
jurisdiction (which is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected). No Limited
Partner shall have any responsibility to restore any negative balance in its
Capital Account (as defined in Section 5.1) or to contribute to or in respect of
the liabilities or obligations of the Partnership or return distributions made
by the Partnership except as required by the Act or other applicable law. The
failure of the Partnership to observe any formalities or requirements relating
to the exercise of its powers or the management of its business or affairs under
this Agreement or the Act shall not be grounds for making its Limited Partners
responsible for any liability of the Partnership.

 

3.4Specific Rights and Limitations

 

(a)          Unless specifically authorized by the General Partner or this
Agreement, no Limited Partner shall be an agent of the Partnership or have any
right, power or authority to act for or to bind the Partnership or to undertake
or assume any obligation or responsibility of the Partnership or of any other
Partner.

 

(b)          A Limited Partner shall have the right to approve certain actions
to be taken by the Partnership as set forth in Section 2.8.

 

(c)          A Limited Partner shall have the right to withdraw from the
Partnership as set forth in Section 7.1 and upon payment by Borrower Partner of
the Monetization Call Option Exercise Price.

 

17

 

 

ARTICLE IV
CAPITAL CONTRIBUTIONS

 

4.1Capital Contributions

 

(a)          On the first Funding Date, each Partner is obligated to make such
Partner’s Capital Contribution as set forth on Schedule I. No Partner shall
(i) be entitled or required to make additional contributions to the capital of
the Partnership; (ii) be paid interest on any Capital Contribution; (iii) have
the right to withdraw, or receive any return of, its Capital Contribution,
except as may be specifically provided herein; (iv) have priority over any other
Partner, either as to the return of the Capital Contribution or as to Net
Income, Net Loss or distributions, except as otherwise specifically provided
herein; or (v) have any personal liability for the repayment of the Capital
Contributions of any Partner.

 

(b)          The Partners intend that the issuance of Profits Interest shall
constitute the nontaxable issuance of a profits interest in the Partnership in
accordance with IRS Revenue Procedures 93-27 and 2001-43. Notwithstanding any
provision of this Agreement to the contrary, any Partner issued Profits Interest
shall have an initial Capital Account of zero with respect to such Profits
Interest and shall not be required to make, or be considered to have made, any
initial Capital Contribution to the Partnership with respect to such Profits
Interest.

 

4.2General

 

The Partnership hereby elects that the Partnership interest of any Partner in
the Partnership be a “security” as defined in and governed by Article 8 of the
Uniform Commercial Code in effect in any applicable jurisdiction.

 

4.3Certification of Partnership Interest

 

The General Partner has the authority to authorize or approve the issuance of
Partnership Interests in accordance with the terms of this Agreement and all
such Partnership Interests so authorized shall be represented by a separate
certificate.

 

Certificates representing Partnership Interest shall be signed, either manually
or by facsimile, by the General Partner. The Partnership Interest certificates
shall bear legends which read substantially as follows:

 

THE PARTNERSHIP INTEREST REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAW AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED
WITHOUT EFFECTIVE REGISTRATIONS THEREUNDER OR AN OPINION OF COUNSEL,
SATISFACTORY TO THE PARTNERSHIP AND ITS COUNSEL, THAT SUCH REGISTRATIONS ARE NOT
REQUIRED.

 

18

 

 

THE PARTNERSHIP INTEREST REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD,
ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE PARTNERSHIP AGREEMENT OF THE PARTNERSHIP, A COPY OF WHICH IS ON FILE WITH
THE PARTNERSHIP.

 

ARTICLE V
CAPITAL ACCOUNTS; ALLOCATIONS

 

5.1Capital Accounts

 

There shall be established for each Partner on the books of the Partnership, a
“Capital Account,” which shall be maintained and adjusted as provided in this
Section 5.1:

 

(a)          the Capital Account of a Partner shall be credited by (i) the
Capital Contribution of such Partner; (ii) allocations to such Partner of Net
Income; (iii) any items in the nature of income or gain that are specially
allocated to such Partner pursuant to Sections 5.2, 5.3, 5.4 and 5.5; and
(iv) the amount of any Partnership liabilities assumed by such Partner or that
are secured by any Partnership property distributed to such Partner.

 

(b)          The Capital Account of a Partner shall be debited by (i) the amount
of cash and the Gross Asset Value of any property (other than cash) distributed
to such Partner by the Partnership; (ii) allocations to such Partner of Net
Loss; (iii) any items of deductions or losses that are specially allocated to
such Partner pursuant to Sections 5.2, 5.3, 5.4 and 5.5; and (iv) the amount of
any liabilities of such Partner assumed by the Partnership or that are secured
by property contributed to the Partnership by such Partner.

 

(c)          If the General Partner elects to adjust the Gross Asset Value of
Partnership property upon the occurrence of certain events as permitted by this
Agreement, the Partnership shall adjust the Capital Accounts of each of the
Partners to reflect such revaluation on the Partnership’s books. The Capital
Accounts shall be adjusted to reflect the manner in which the unrealized income,
gain, loss or deduction inherent in such property would be allocated among the
Partners pursuant to the terms of this Agreement if there were a taxable
disposition of such property for such Gross Asset Value on the date of
revaluation. Furthermore, the Partners, in a manner consistent with Treasury
Regulations Section 1.704-1(b)(2)(iv)(g), shall adjust the Capital Accounts as
necessary to reflect any items of Net Income or Net Loss that are computed based
on the Gross Asset Value of Partnership property.

 

If an Interest in the Partnership is Transferred in accordance with the terms of
this Agreement, the transferee shall succeed to the Capital Account of the
transferor to the extent it relates to the transferred Interest. The foregoing
provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Treasury Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Treasury Regulations.

 

19

 

 

5.2Allocation of Net Income and Net Loss

 

(a)          After giving effect to the limitation contained in Section 5.3 and
the special allocations made pursuant to Sections 5.4 and 5.5, Net Income or Net
Loss for any Fiscal Year or other relevant period other than the Winding Up Year
shall be allocated among the Partners so as to reduce, proportionately, the
differences between their respective Target Capital Accounts and their
respective Partially Adjusted Capital Accounts for such Fiscal Year or other
period.

 

(b)          In the Winding Up Year, items comprising Net Income and Net Loss
shall be allocated among the Partners so as to make the Partially Adjusted
Capital Accounts of the Partners equal their respective Target Capital Accounts.

 

5.3Loss Limitation

 

Notwithstanding the allocation of Net Loss pursuant to Section 5.2, the amount
of Net Loss allocated to any Partner shall not exceed the maximum amount of Net
Loss that can be so allocated without causing any Partner to have an Adjusted
Deficit at the end of any Fiscal Year. If some but not all of the Partners would
have Adjusted Deficits as a consequence of an allocation of Net Loss pursuant to
Section 5.2, the limitation set forth in this Section 5.3 shall be applied on a
Partner-by-Partner basis so as to allocate the maximum permissible Net Loss to
each Partner under Treasury Regulations Section 1.704-1(b)(2)(ii)(d). To the
extent Net Loss is subject to the limitation contained in this Section 5.3 and
reallocated to other Partners, items of income or gain shall be allocated to
such other Partners to the extent and in reverse order of the Net Loss so
reallocated for the purpose of offsetting the effect of this Section 5.3.

 

5.4Special Allocations

 

(a)          Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(f), notwithstanding any other provision of this
Article V, if there is a net decrease in Partnership Minimum Gain during any
Fiscal Year, each Partner shall be specially allocated items of Partnership
income and gain for such Fiscal Year (and, if necessary, subsequent Fiscal
Years) in an amount equal to such Person’s share of the net decrease in
Partnership Minimum Gain, determined in accordance with Treasury Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treasury Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This
Section 5.4(a) is intended to comply with the minimum gain chargeback
requirement in Treasury Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

 

(b)          Partner Minimum Gain Chargeback. Except as otherwise provided in
Treasury Regulations Section 1.704-2(i), notwithstanding any other provision of
this Article V, if there is a net decrease in Partner Minimum Gain during any
Fiscal Year, each Partner shall be specially allocated items of Partnership
income and gain for such Fiscal Year (and, if necessary, subsequent Fiscal
Years) in an amount equal to such Person’s share of the net decrease in Partner
Minimum Gain, determined in accordance with Treasury Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Partner pursuant thereto. The items to be so allocated shall be determined in
accordance with Treasury Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2).
This Section 5.4(b) is intended to comply with the partner minimum gain
chargeback requirement in Treasury Regulations Section 1.704-2(i)(4) and shall
be interpreted consistently therewith.

 

20

 

 

(c)          Qualified Income Offset. If any Partner unexpectedly receives any
adjustments, allocations or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated to each such Partner in an amount and manner
sufficient to eliminate, to the extent required by the Treasury Regulations, the
Adjusted Deficit of such Partner as quickly as possible; provided, that an
allocation pursuant to this Section 5.4(c) shall be made only if and to the
extent that such Partner would have an Adjusted Deficit after all other
allocations provided for in this Article V have been tentatively made as if this
Section 5.4(c) were not in this Agreement.

 

(d)          Nonrecourse Deductions. “Nonrecourse deductions,” as defined in and
determined under Treasury Regulations Sections 1.704-2(b)(1) and 1.704-2(c),
shall be allocated among the Limited Partners in proportion to their respective
Percentage Interest.

 

(e)          Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for
any taxable year of the Partnership shall be allocated to the Partner that made,
or guaranteed or is otherwise liable with respect to the loan to which such
Partner Nonrecourse Deductions are attributable in accordance with principles
under Treasury Regulations Section 1.704-2(i).

 

(f)          Section 754 Adjustment. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Code Section 734(b) or
Section 743(b) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Section 1.704-1(b)(2)(iv)(m)(4), to be taken
into account in determining Capital Accounts as the result of a distribution to
a Partner in complete liquidation of its interest in the Partnership, the amount
of such adjustment to the Capital Accounts shall be treated as an item of gain
(if the adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Partners in accordance with their interest in the Partnership in the event that
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Partners
to whom such distribution was made in the event that Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

5.5Curative Allocations

 

The allocations set forth in Sections 5.3 and 5.4 are intended to comply with
certain regulatory requirements under Code Section 704(b). The Partners intend
that, to the extent possible, all allocations made pursuant to Sections 5.3 and
5.4 will, over the term of the Partnership, be offset either with other
allocations pursuant to Section 5.3 or 5.4 or with special allocations of other
items of Partnership income, gain, loss or deduction pursuant to this
Section 5.5. Accordingly, the General Partner is hereby authorized and directed
to make offsetting allocations of Partnership income, gain, loss or deduction
under this Section 5.5 in whatever manner the General Partner determines is
appropriate so that, after such offsetting special allocations are made (and
taking into account the reasonably anticipated future allocations of income and
gain pursuant to Section 5.4(a) and Section 5.4(b) that are likely to offset
allocations previously made under Section 5.4(d) and Section 5.4(e)), the
Capital Accounts of the Partners are, to the extent possible, equal to the
Capital Accounts each would have if the provisions of Sections 5.3 and 5.4 were
not contained in this Agreement and all Partnership income, gain, loss and
deduction were instead allocated in accordance with the provisions of
Section 5.2.

 

21

 

 

5.6Code Section 704(c) Allocations

 

(a)          Contributed Property. In accordance with Code Section 704(c) and
the Treasury Regulations promulgated under such section, income, gain, loss and
deduction with respect to any property contributed to the capital of the
Partnership shall, solely for tax purposes, be allocated among the Partners so
as to take account of any variation between the adjusted basis of such property
to the Partnership for federal income tax purposes and its initial Gross Asset
Value using the remedial method under Treasury Regulations Section 1.704-3(d) or
such other method as may be determined by the General Partner in its discretion.

 

(b)          Reverse Code Section 704(c) Allocations. If the Gross Asset Value
of any Partnership asset is adjusted pursuant to the terms of this Agreement,
subsequent allocations of income, gain, loss and deduction with respect to such
asset shall consistently take into account any variation between the adjusted
basis of such asset for federal income tax purposes and its Gross Asset Value
using the remedial method under Treasury Regulations Section 1.704-3(d) or such
other method as may be determined by the General Partner in its discretion.

 

5.7Other Allocation Rules

 

(a)          Allocations for Tax Purposes. Items of Partnership income, gain,
loss or deduction recognized for federal income tax purposes shall be allocated
in the same manner that the corresponding items comprising Net Income and Net
Loss are allocated pursuant to this Agreement. The allocation of such items
under this Section 5.7(a) shall not affect the Capital Account of any Partner.

 

(b)          Allocation of Excess Nonrecourse Liabilities. Solely for purposes
of determining a Partner’s proportionate share of the “excess nonrecourse
liabilities” of the Partnership within the meaning of Treasury Regulations
Section 1.752-3(a)(3), the Limited Partners’ interest in the Partnership’s
profits shall be in accordance with their respective Percentage Interest.

 

(c)          Allocations in Connection With Varying Interest. If during a
Partnership Fiscal Year there is (i) a permitted Transfer of a Partner’s
Interest; or (ii) the admission of a Partner, then profit, loss, each item
thereof and all other tax items of the Partnership for such Fiscal Year shall be
divided and allocated among the Partners by taking into account their varying
Interest during such Fiscal Year in accordance with Code Section 706(d) and
using any conventions permitted by law and selected by the General Partner.
Neither the Partnership nor any Partner shall incur any liability for making
allocations and distributions in accordance with the provisions of this
Section 5.7(c), whether or not any Partner or the Partnership has knowledge of
any Transfer of ownership of any Partnership Interest.

 

22

 

 

5.8Deficit Capital Accounts

 

Notwithstanding anything to the contrary contained in this Agreement, and
notwithstanding any custom or rule of law to the contrary, to the extent that a
deficit, if any, in the Capital Account of any Partner results from or is
attributable to deductions or losses of the Partnership (including non-cash
items such as amortization or depreciation), or distributions of money or other
property pursuant to this Agreement to Partners, such deficit shall not be an
asset of the Partnership and such Partner shall not be obligated to contribute
such amount to the Partnership to bring the balance of such party’s Capital
Account to zero.

 

ARTICLE VI
DISTRIBUTIONS

 

6.1Net Cash Flow From Operations

 

(a)          Following each calendar quarter, the General Partner shall review
the Partnership’s financial performance to determine whether there exists Net
Cash Flow From Operations available for distribution; provided, however, that no
distributions of Net Cash Flow From Operations shall be made prior to the full
satisfaction of Borrower Partner’s Obligations under the Credit Agreement. The
General Partner has sole discretion in making such determination, since the
amount of the Net Cash Flow From Operations will depend, among other things,
upon the General Partner’s assessment as to whether available cash flow should
be applied against the Partnership’s indebtedness, obligations and liabilities
or be set aside for reserves. The General Partner’s determination regarding such
matters shall be made in good faith and shall be final and binding upon all
Partners.

 

(b)          If Net Cash Flow From Operations exists with respect to any
calendar quarter, the General Partner shall cause the Partnership to distribute
such funds out to the Partners no later than ninety (90) days after the end of
such quarter in the following order of priority:

 

(i)          First, to the Limited Partners to the extent of and in proportion
to their respective Unreturned Capital; and

 

(ii)         Thereafter, to the Limited Partners in proportion to their
respective Percentage Interest.

 

6.2Net Cash Flow From Liquidation Events

 

(a)          Following each Liquidation Event, the General Partner shall review
such transaction to determine (in its commercially reasonable discretion
exercised in good faith) whether such Liquidation Event gave rise to Net Cash
Flow From Liquidation Events available for distribution. The General Partner’s
determination, exercised as authorized under this Section 6.2, shall be final
and binding upon all Partners.

 

(b)          If Net Cash Flow From Liquidation Events exists, the General
Partner shall distribute such funds to the Partners no later than 90 days after
the occurrence of such Liquidation Event in the following order of priority:

 

23

 

 

(i)          First, to fully satisfy Borrower Partner’s Obligations under the
Credit Agreement. For clarification purposes, distributions under this
Section 6.2(b)(i) will be treated as a distribution to Borrower Partner followed
by a payment of Borrower Partner to Lender (as defined in the Credit Agreement)
to satisfy the Borrower Partner’s Obligations under the Credit Agreement); and

 

(ii)         Thereafter, according to the payoff schedule listed on Schedule II.

 

6.3Net Cash Flow From Monetization Events

 

(a)          Following each Monetization Event, the General Partner shall review
such transaction to determine (in its commercially reasonable discretion
exercised in good faith) whether such Monetization Event gave rise to Net Cash
Flow From Monetization Events available for distribution. The General Partner’s
determination, exercised as authorized under this Section 6.3, shall be final
and binding upon all Partners.

 

(b)          If Net Cash Flow From Monetization Events exists, the General
Partner shall distribute such funds to the Partners no later than 90 days after
the occurrence of such Monetization Event in the following order of priority:

 

(i)          First, to fully satisfy Borrower Partner’s Obligations under the
Credit Agreement. For clarification purposes, distributions under this
Section 6.3(b)(i) will be treated as a distribution to Borrower Partner followed
by a payment of Borrower Partner to Lender (as defined in the Credit Agreement)
to satisfy the Borrower Partner’s Obligations under the Credit Agreement; and

 

(ii)         Thereafter, (A) to the extent Borrower Partner has not exercised
the Monetization Call Option, any Net Cash Flow From Monetization Events shall
be distributed 20% to Fortress Partner and 80% to Borrower Partner; or (B) to
the extent Borrower Partner has exercised the Monetization Call Option, any Net
Cash Flow From Monetization Events shall be distributed 100% to Borrower
Partner.

 

6.4Tax Distributions

 

Notwithstanding any limitations provided elsewhere in this Agreement, the
Partnership shall distribute to all Partners in cash the Estimated Tax Amount
within 90 days after the close of each Fiscal Year, unless the General Partner
determines that such distributions would render the Partnership insolvent or
necessitate borrowing by the Partnership or would otherwise be materially
adverse to the Partnership. Distributions pursuant to this Section 6.4 shall be
made to the Partners pro rata in the proportions in which taxable income for
such Fiscal Year has been allocated to them and shall be applied against amounts
otherwise distributable to them pursuant to Sections 6.1, 6.2 and 6.3. For
purposes of determining the amount distributed under this Section 6.4, all cash
distributions made during a fiscal year pursuant to this Article VI shall be
treated as distributions made pursuant to this Section 6.4 in respect of such
fiscal year, except to the extent that such distributions were required to
satisfy the obligations of the Partnership under Section 6.4 in respect of a
prior fiscal year.

 

24

 

 

6.5Distributions in Kind

 

The Partnership may distribute Partnership assets, other than the Intellectual
Property, in kind and the distribution of any such assets in kind shall be made
on the basis of the Gross Asset Values thereof on the date of distribution and
shall be made in the manner set forth in Section 6.1. The General Partner may
elect, in its reasonable judgment and in good faith, to revalue the Gross Asset
Values of all or a portion of the Partnership’s assets and adjust the Capital
Accounts of the Partners accordingly in the manner provided under this Agreement
to preserve the economic interest of the Partners as the result of any
distribution in kind.

 

6.6Other Distribution Rules

 

Distributions shall be made to those Partners holding the applicable Interest on
the applicable distribution date.

 

6.7Limitation on Distributions

 

(a)          Notwithstanding any provision to the contrary contained in this
Agreement, the Partnership shall not make a distribution to a Partner if such
distribution would violate any provision under the Act or other applicable law
prohibiting such distribution due to the insolvency of the Partnership.

 

(b)          Except as otherwise provided herein, no Partner shall be liable to
the Partnership for the amount of a distribution received; provided, however,
that, at the time of the distribution, such Partner did not know that the
distribution was in violation of Section 6.7(a). A Partner that receives a
distribution in violation of Section 6.7(a), and that knew at the time of the
distribution that the distribution violated such condition, shall be liable to
the Partnership for the amount of the distribution; provided, however, that such
Partner shall not be so liable after the expiration of three (3) years from the
date of such distribution. No Partner shall have a claim against the Partnership
or the General Partner for the amount of any distribution to be returned by a
Partner to the Partnership pursuant to this Section 6.7(b) or by law.

 

ARTICLE VII
TRANSFERS OF Interest

 

7.1Transfer of Partnership Interest

 

(a)          No Partner may Transfer any part of its Interest in the Partnership
now owned or hereafter acquired by it unless the Partner desiring to make such
Transfer or whose Interest are being, or are about to be, Transferred has
obtained the prior written consent of the other Partners. Except as provided in
this Article VII, no Transfer of any right, title or Interest in the Partnership
shall be effective, and the Partnership shall not record or recognize any such
Transfer, until there has been compliance with the provisions of this Agreement.
Notwithstanding the foregoing, in connection with the exercise of Lender’s
rights and remedies after the occurrence and during the continuance of an Event
of Default and in accordance with the Loan Documents and applicable law, the
General Partner may Transfer the Partnership Interest of Borrower Partner
pursuant to a Liquidation Event; provided that, if as a result of such Transfer,
Net Cash Flow from Liquidation Events exists, then the Net Cash Flow From
Liquidation Events shall be distributed to the Partners pursuant to Section 6.2
as if the Partners were both still Partners notwithstanding such Transfer.

 

25

 

 

(b)          The Partnership will not recognize for any purpose any Transfer of
all or any portion of the Partnership Interest of a Partner unless (i) the
Transfer is consistent with and not in violation of the restrictions contained
in this Agreement; and (ii) the Partnership has received a duly executed and
acknowledged counterpart of the instrument making such Transfer, and such
instrument (or a related instrument) evidences the written acceptance by the
transferee of (A) all the terms and provisions of this Agreement, represents
that such Transfer was made in accordance with all applicable laws and
regulations and in all other respects is satisfactory in form and substance to
the General Partner and (B) in the event the Borrower Partner’s Obligations
under the Credit Agreement have not been fully satisfied, all the terms and
provisions of the Pledge and Security Agreement (SPE).

 

(c)          Notwithstanding Section 7.1(a), (i) each of the General Partner and
Fortress Partner may Transfer its Interest to an Affiliate of such person
without the consent of Borrower Partner; (ii) Fortress Partner shall Transfer
its Interest, the General Partner shall Transfer the General Partner Interest
and the Profits Partner shall Transfer the Profits Interest (and each of them
shall cause all Persons that any of them have Transferred any such Interests to
previously to immediately Transfer such Interests) to Borrower Partner (or its
designee) upon Borrower Partner’s exercise of, and satisfaction of all
conditions precedent to, the Monetization Call Option; and (iii) Borrower
Partner shall pledge its Limited Partner Interest pursuant to the Pledge and
Security Agreement (SPE). Any Transfer of Borrower Partner’s voting rights
pursuant to the Pledge and Security Agreement (SPE) will be effective upon the
Partnership’s receipt of a notice from Fortress Partner that an Event of Default
has occurred and remains uncured (to the extent capable of cure) for any
applicable cure period or has not been waived by Lender. Upon notice to the
Partnership from Lender that a Transfer of Borrower Partner’s Collateral
pursuant to the Pledge and Security Agreement (SPE) has occurred, the transferee
of the Collateral shall be admitted as a Partner of the Partnership in full
place and stead of Borrower Partner, on the terms and conditions as provided in
this Agreement. Borrower Partner acknowledges the validity of the power of
attorney granted to Lender under Paragraph 12 of the Pledge and Security
Agreement (SPE) and hereby irrevocably instructs the Partnership to follow such
instructions as Lender may give to the Partnership pursuant thereto.
Notwithstanding anything else contained in this Agreement to the contrary, in
the event that Borrower Partner’s voting rights are transferred such voting
rights shall not include the right to vote to amend, waive or approve any action
which would in any way increase the liability of Borrower Partner beyond the
liability expressly set forth in this Agreement.

 

(d)          Any party proposing to Transfer or purchase a Partnership Interest
covenants and agrees to maintain as confidential any offer, offering terms, the
negotiation and execution of any purchase agreement, and the existence and terms
of any of the documents or information regarding the Interest transmitted to it
hereunder (the “Confidential Information”) and shall not share or disclose any
such Confidential Information to any third party other than to (i) the
employees, directors, managers, officers, and investors (prospective and
current) of such party or its Affiliates and bona fide lenders and professional
advisors and consultants; (ii) proposed third party transferees and other
Persons who have a need in each case to know the same in order to consider or
engage in discussions and negotiations regarding such offer and the consummation
of the purchase contemplated therein or perform due diligence or other services
with regard thereto (and who in each case, shall have executed a nondisclosure
agreement with respect to such Confidential Information); or (iii) as required
by applicable law, subpoena, interrogatory, civil investigation, demand, or
similar process or pursuant to the order of any court of competent jurisdiction
requiring such disclosure.

 

26

 

 

7.2Transfer of Intellectual Property

 

(a)          Restricted Right to Transfer. Subject to the provisions of
Section 7.2(b), so long as no Event of Default shall have occurred and remain
uncured (to the extent capable of cure) or shall not have been waived by Lender,
the Intellectual Property may not be licensed or Transferred at any time prior
to the Loan Payoff Date without the consent of all Partners. Notwithstanding the
foregoing, Fortress Partner and the General Partner shall not be liable to any
other Partner or to the Partnership under this Section 7.2(a) on account of any
Transfer of Intellectual Property that occurs pursuant to the Lender’s exercise
of any right or remedy under any Loan Document pursuant to the terms of such
Loan Document.

 

(b)          Liquidation Events. Notwithstanding Section 7.2(a), the General
Partner may Transfer the Intellectual Property pursuant to a Liquidation Event;
provided that, if, as a result of such Transfer, Net Cash Flow From Liquidation
Events exists, then the Net Cash Flow From Liquidation Events shall be
distributed to the Partners pursuant to Section 6.2.

 

(c)          Monetization Events. The Intellectual Property may be licensed or
Transferred pursuant to the occurrence of a Monetization Event; provided, that,
if, as a result of such license or Transfer, Net Cash Flow From Monetization
Events exists, then the Net Cash Flow From Monetization Events shall be
distributed to the Partners pursuant to Section 6.3. For the avoidance of doubt,
the Intellectual Property may not be licensed or Transferred pursuant to a
Monetization Event without consent of all Partners.

 

(d)          Payoff Monetization Right and Monetization Call Option.

 

(i)          Following the Loan Payoff Date, Fortress Partner shall have a
Payoff Monetization Right in the proceeds from the occurrence of a Monetization
Event; provided, however, that Borrower Partner shall have a Monetization Call
Option to purchase Fortress Partner’s Payoff Monetization Right, the General
Partner Interest, the Fortress Limited Partner Interest and the Profits Interest
at any time prior to the third anniversary of the Loan Payoff Date.

 

(ii)         To exercise the Monetization Call Option, Borrower Partner shall:

 

(A)         provide written notice to Fortress Partner, as provided in
Section 12.3, of its election to exercise the Monetization Call Option,
including a breakdown of the Monetization Call Option Exercise Price, and

 

(B)         within 30 days of providing written notice pursuant to
Section 7.2(d)(ii)(A), make a cash payment, by wire transfer of immediately
available funds to the accounts designated by Fortress Partner, equal to the
Monetization Call Option Exercise Price.

 

27

 

 

(iii)        Upon the receipt of the Monetization Call Option Exercise Price,
Fortress Partner, the General Partner and the Profits Interest Partner shall
immediately transfer, and each of them cause all Persons that any of them have
Transferred any such Interests to previously to immediately Transfer, their
Limited Partner Interest, General Partner Interest, and Profits Interest,
respectively, to Borrower Partner (or its designee) and shall execute such
documents and deliver such certificates as are reasonably requested by Borrower
Partner to evidence such Transfers.

 

For the avoidance of doubt, upon exercising the Monetization Call Option,
Borrower Partner shall be released from its obligations under this Article VII.

 

(e)          Transfer Pursuant to Pledge and Security Agreement (SPE).
Notwithstanding anything to the contrary in this Article VII, Borrower Partner
consents to the Transfer of Collateral pursuant to the terms of the Pledge and
Security Agreement (SPE) upon the occurrence of an Event of Default (as defined
in the Pledge and Security Agreement (SPE).

 

ARTICLE VIII
TERM; DISSOLUTION; LIQUIDATION; AND TERMINATION

 

8.1Term

 

The term of the Partnership commenced on the date the Certificate was filed in
accordance with the Act and shall thereto be perpetual, unless terminated
pursuant to Section 8.2.

 

8.2Events of Dissolution

 

The Partnership may be dissolved by the written consent of all Partners. Subject
to the foregoing, the withdrawal, Bankruptcy Action, death, dissolution or other
event of dissolution of a Partner shall not dissolve the Partnership.

 

8.3Effectiveness of Dissolution

 

Dissolution of the Partnership shall be effective on the date on which the event
giving rise to the dissolution occurs, but the Partnership shall not terminate
until the Certificate has been canceled, through the filing of a certificate of
cancellation with the Secretary, and the assets of the Partnership shall have
been distributed as provided herein. Notwithstanding the dissolution of the
Partnership, prior to the termination of the Partnership, as aforesaid, the
business of the Partnership and the affairs of the Partners, as such, shall
continue to be governed by this Agreement. Upon dissolution, subject to Section
2.8(a)(iii), the General Partner shall liquidate the assets of the Partnership,
apply and distribute the proceeds thereof as contemplated by this Agreement, and
cause the cancellation of the Certificate.

 

28

 

 

8.4Notice of Dissolution

 

The General Partner shall promptly notify the Partners of the dissolution of the
Partnership.

 

8.5Distributions Upon Liquidation

 

(a)          Upon dissolution of the Partnership, the General Partner or
court-appointed trustee if there is no General Partner (the “Liquidator”) shall
take full account of the Partnership’s liabilities and the Partnership property,
and the Partnership property shall be liquidated as promptly as is consistent
with obtaining the fair market value thereof, and the proceeds therefrom, to the
extent sufficient therefor, shall be applied and distributed in the following
order and priority:

 

(i)          To the payment of the expenses of liquidation and the liabilities
of the Partnership then due other than liabilities owing to the Partners,
including the establishment of any necessary reserves;

 

(ii)         To the payment of liabilities owing to the Partners payable up to
the date that the distribution of the Partnership’s assets is completed; and

 

(iii)        After the allocation of Net Income and Net Loss, and any items
thereof, as required by Article V, to the Partners in accordance with
Section 6.1.

 

(b)          If the Liquidator sets aside reserves for any contingent or
unforeseen liabilities or obligations of the Partnership, such reserves may be
paid over by the Liquidator to a bank, trust company or other financial
institution to be held in escrow for the purpose of paying any such contingent
or unforeseen liabilities or obligations and, at the expiration of such period
as the Liquidator may deem advisable, the amount in such reserves shall be
distributed to the Partners in the manner set forth in this Section 8.5.

 

(c)          If the Liquidator shall determine that an immediate sale of part or
all of the Partnership’s assets would cause undue loss to the Partners, the
Liquidator shall, to the extent not then prohibited by any applicable law of any
jurisdiction in which the Partnership is then formed or qualified, either
(i) defer liquidation of and withhold from distribution for a reasonable time
any assets of the Partnership except those necessary to satisfy the
Partnership’s debts and obligations; or (ii) distribute any assets to the
Partners in kind. If any assets of the Partnership are to be distributed in
kind, such assets shall be distributed on the basis of the fair market value
thereof, and any Partner entitled to any interest in such assets shall receive
such interest therein as a tenant-in-common with all other Partners so entitled.
The fair market value of such assets shall be determined by an independent
appraiser selected by the Liquidator.

 

(d)          Each Partner shall look solely to the assets of the Partnership for
all distributions with respect to the Partnership, including the return of its
Capital Contribution thereto and its share of the Partnership’s cash
distributions and shall have no recourse therefor, upon dissolution or
otherwise, against the General Partner or any other Partner. No Partner shall
have any right to demand or receive property other than cash upon dissolution
and termination of the Partnership.

 

29

 

 

ARTICLE IX
INDEMNIFICATION

 

9.1Indemnification

 

To the fullest extent not prohibited by law, the Partnership shall indemnify and
hold harmless each Partner, and the officers, equity holders, directors,
employees or agents thereof (collectively, the “Indemnified Parties”), from and
against any and all losses, claims, demands, costs, damages, liabilities (joint
and several), expenses of any nature (including attorneys’ fees and
disbursements), judgments, fines, settlements and other amounts (collectively,
“Damages”) arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, in which such
Indemnified Party may be involved or is threatened to be involved, as a party or
otherwise, arising out of or incidental to any business of the Partnership
transacted or occurring while such Indemnified Party was a Partner or an
officer, equity holder, director, employee or agent thereof, regardless of
whether such Indemnified Party continues in such capacity at the time any such
liability or expense is paid or incurred, except the foregoing shall not apply
to any Damages to the extent that they shall ultimately be determined by final
judicial decision from which there is no further right of appeal to have
resulted from fraud, willful misconduct, bad faith, gross negligence or a
willful violation of the material provisions of this Agreement on the part of
such Indemnified Party. The indemnification provided by this Section 9.1 shall
be in addition to any other rights to which those indemnified may be entitled
under any agreement, as a matter of law or equity, or otherwise, and shall
continue as to an Indemnified Party who has ceased to serve in his or her
capacity, and shall inure to the benefit of the heirs, successors, assigns and
administrators of the Indemnified Party. With respect to the satisfaction of any
indemnification of the Indemnified Party, only assets of the Partnership shall
be available therefor and no Partner shall have any personal liability therefor.
Any indemnification required hereunder to be made by the Partnership shall be
made promptly after any Damages are incurred or suffered. The General Partner
may establish reasonable procedures for the submission of claims for
indemnification pursuant to this Section 9.1, determination of the entitlement
of any Indemnified Party thereto, and review of any such determination.

 

9.2Advancement of Expenses

 

The right to indemnification conferred in this Article IX shall include the
right to be paid by the Partnership the expenses incurred in defending any
proceeding in advance of its final disposition (hereinafter, an “advancement of
expenses”). An advancement of expenses shall be made upon delivery to the
Partnership of an undertaking, by or on behalf of such Indemnified Party, to
repay all amounts so advanced if it shall ultimately be determined by final
judicial decision from which there is no further right to appeal that such
Indemnified Party is not entitled to be indemnified for such expenses under this
Section 9.2.

 

9.3Insurance

 

The Partnership may purchase and maintain insurance on behalf of any Person who
is or was a General Partner, officer, employee or agent of the Partnership, or
any Entity for which such Person is or was serving at the request of the
Partnership in a fiduciary capacity, against any liability asserted against said
Person and incurred by said Person in such capacity, or arising out of said
Person’s status as such, whether or not the Partnership would have the power to
indemnify said Person against such liability under the other provisions of this
Article IX.

 

30

 

 

ARTICLE X
CONFLICTS OF INTEREST

 

Any Partner may engage independently or with others in other business or
investment ventures of every nature and description. Neither the Partnership nor
any Partner shall have any right by virtue of this Agreement or the partnership
relationship created hereby in or to such other ventures or activities or to the
income or proceeds derived therefrom, and the pursuit of such ventures shall not
be deemed wrongful or improper, except to the extent pursuit of such ventures
violates a noncompete obligation. Neither the Partners nor their Affiliates
shall be obligated to present any particular business or investment opportunity
to the Partnership, even if such opportunity is of a character which, if
presented to the Partnership, could be taken by the Partnership, and the
Partners and their Affiliates shall have the right to take for their own
accounts or to recommend to others any such particular business or investment
opportunity.

 

ARTICLE XI
BOOKS AND RECORDS, REPORTS TO PARTNERS, ETC.

 

11.1Books and Records.

 

(a)          The Partnership shall keep accurate books of account with respect
to its operations. Such books shall be maintained at the principal place of
business of the Partnership, or at such other place as the General Partner shall
determine, and all Partners, and their duly authorized representatives, shall at
all reasonable times have access to such books and the right to make copies
thereof.

 

(b)          The Partnership shall provide to Borrower Partner such access to
its books and records, systems, and management, employees and auditors as is
necessary for Borrower Partner to comply with all audit, internal control,
reporting requirements and Borrower Partner policy requirements.

 

11.2Accounting Basis and Accounting Year

 

Such books shall be kept on a tax basis and a GAAP basis in accordance with the
accounting methods followed by the Partnership for federal income tax purposes
and be closed and balanced at the end of each Fiscal Year. In addition, the
Partnership shall keep books and records for the Capital Account of each Partner
maintained as provided in the definition of “Capital Account” in Section 5.1.

 

11.3Tax and Financial Reports

 

The General Partner shall prepare or cause to be prepared the following reports
for the benefit of the Partners, and shall endeavor, in good faith, to deliver
such reports in a timely manner, consistent with the General Partner’s general
practice:

 

31

 

 

(a)          Monthly unaudited balance sheet and statements of income for the
monthly period ending in the current Fiscal Year and the same period in the
prior Fiscal Year;

 

(b)          Annual unaudited balance sheet and statements of income for the
current Fiscal Year and the prior Fiscal Year;

 

(c)          Schedule K-1 for each Fiscal Year; and

 

(d)          Any other information that is in the possession of the General
Partner that any Partner may reasonably request.

 

11.4Bank Accounts

 

The Partnership shall be responsible for causing one or more accounts to be
maintained in a bank (or banks), which accounts shall be used for the payment of
expenditures incurred in connection with the business of the Partnership, and in
which shall be deposited any and all cash receipts. All such amounts shall be
received, held and disbursed by the Partnership for the purposes specified in
this Agreement. There shall not be deposited in any such accounts any funds
other than funds belonging to the Partnership, and no other funds shall in any
way be commingled with such funds.

 

11.5Tax Elections

 

(a)          The General Partner, in its sole discretion, may make or revoke an
election to adjust the basis of the assets of the Partnership for federal income
tax purposes in accordance with Code Section 754, in the event of a distribution
of Partnership property as described in Code Section 734 or a Transfer by any
Partner of its Interest in the Partnership as described in Code Section 743. To
the extent an adjustment is made to the adjusted tax basis of the Partnership’s
property pursuant to such an election, the Capital Accounts shall be increased
or decreased by the amount of such adjustment as either an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such gain or loss shall be specially allocated to the
Partners in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to Treasury Regulations Section 1.704
1(b)(2)(iv)(m).

 

(b)          Subject to Section 2.8(a)(vii), the General Partner may also, from
time to time, make such other tax elections as it deems necessary or desirable
to carry out the business of the Partnership or the purposes of this Agreement.

 

11.6Tax Matters Partner

 

The General Partner shall serve as the tax matters partner (the “TMP”) as
provided in Code Section 6231(a)(7). Notwithstanding the foregoing, the
Partnership will not file or settle any matters with any taxing authority
without the prior written consent of all of the Partners. The TMP shall be
indemnified and reimbursed for all expenses, including legal and accounting
fees, claims, liabilities, losses and damages incurred in connection with its
serving in that capacity. Notwithstanding any other provision of this Agreement,
the TMP is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any federal, state and local
withholding requirement with respect to any allocation, payment or distribution
by the Partnership to any Partner or other Person.

 

32

 

 

ARTICLE XII
GENERAL PROVISIONS

 

12.1Offset

 

Whenever the Partnership is obligated to make a distribution or payment to any
Partner, any amounts that Partner owes the Partnership may be deducted from said
distribution or before payment by the General Partner.

 

12.2Amendments

 

Amendments may be made to this Agreement and the Certificate from time to time
by unanimous vote of the Partners; provided, however, that this Agreement may be
amended by the General Partner without the consent of any Partner in order to
amend Schedule I, from time to time, solely to reflect the admission, withdrawal
and substitution of Partners or changes in their names and addresses.

 

12.3Notices

 

Except as expressly set forth to the contrary in this Agreement, all notices,
requests, or consents required or permitted to be given under this Agreement
must be in writing and shall be deemed to have been given (a) three days after
the date mailed by registered or certified mail, addressed to the recipient,
with return receipt requested; (b) upon delivery to the recipient in person or
by courier; (c) upon receipt of a facsimile transmission by the recipient; or
(d) upon receipt of electronic mail by the recipient. Such notices, requests and
consents shall be given (a) to Partners at their addresses on Schedule I, or
such other address as a Partner may specify by notice to the General Partner or
to all of the other Limited Partners; and (b) to the Partnership or the General
Partner at the address of the principal office of Partnership specified in
Section 1.4. Whenever any notice is required to be given by law, the Certificate
or this Agreement, a written waiver thereof, signed by the Person entitled to
notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice.

 

12.4Entire Agreement

 

This Agreement constitutes the entire agreement of the Partners and the
Partnership relating to the Partnership and supersedes all prior contracts or
agreements with respect to the Partnership, whether oral or written, including,
without limitation, the Initial L.P. Agreement.

 

12.5Successors and Assigns

 

Subject to the restrictions on transfers set forth in this Agreement, this
Agreement is binding on and inures to the benefit of the parties and their
respective heirs, legal representatives, successors and assigns.

 

33

 

 

12.6Construction; Headings

 

Titles or captions of articles or sections contained in this Agreement are
inserted only as a matter of convenience and for reference, and in no way
define, limit, extend or describe the scope of this Agreement or the intent of
any provisions hereof.

 

12.7Attorneys’ Fees

 

In the event of litigation to enforce a right or rights under this Agreement,
each party shall be responsible for its own costs and expenses, including, but
not limited to, attorneys’ fees.

 

12.8Governing Law; Severability; Jurisdiction; Trial by Jury

 

(a)          This Agreement and the rights and obligations of the parties
hereunder shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of Delaware (regardless of the choice of
law principles of the State of Delaware or of any other jurisdiction). The
parties hereby irrevocably submit to the nonexclusive jurisdiction of any New
York State or Federal court sitting in the County of New York over any suit,
action or proceeding arising out of or relating to this Agreement, and the
parties hereby agree and consent that, in addition to any methods of service of
process provided for under applicable law, all service of process in any such
suit, action or proceeding in any New York State or Federal court sitting in the
County of New York may be made by certified or registered mail, return receipt
requested, or overnight mail with a reputable national carrier, directed to the
applicable party at the address provided for such party pursuant to
Section 12.3, and service so made shall be complete five (5) days after the same
shall have been so mailed (one day in the case of an overnight mail service). If
any provision of this Agreement or the application thereof to any person or
circumstance is held invalid or unenforceable to any extent, the remainder of
this Agreement and the application of that provision shall be enforced to the
fullest extent permitted by law.

 

(b)          EACH OF THE PARTIES HERETO HEREBY AGREES NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THIS AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY EACH PARTY, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

34

 

 

 

12.9No Waiver

 

The observance of any term of this Agreement may be waived (either generally or
in a particular instance, and either retroactively or prospectively) only with a
unanimous vote of the holders of Limited Partner Interest; provided that any
provision hereof may be waived in writing by any waiving party on such party’s
own behalf, without the consent of any other party and provided further that
Borrower Partner shall automatically be deemed to have waived its voting rights
as a holder of Limited Partner Interest upon receipt of notice from Fortress
Partner pursuant to Section 7.1(c). Notwithstanding the foregoing, the
observance of any term of this Agreement may not be waived with respect to a
Partner without the prior written consent of such Partner. No consent or waiver
to or of any breach or default in the performance of any obligation hereunder
shall constitute a consent or waiver to or of any other breach or default in the
performance of the same or any other obligation.

 

12.10Counterparts

 

This Agreement may be executed in any number of counterparts with the same
effect as if all parties had signed the same document, and all counterparts
shall be construed together and shall constitute the same instrument.

 

12.11Third Party Beneficiaries

 

The provisions of this Agreement are not intended to be for the benefit of any
creditor or other Person to whom any debts or obligations are owed by, or who
may have any claim against, the Partnership or any of its Limited Partners or
the General Partner, except for Limited Partners or the General Partner in their
capacities as such. Notwithstanding any contrary provision of this Agreement, no
such creditor or Person shall obtain any rights under this Agreement or shall,
by reason of this Agreement, be permitted to make any claim against the
Partnership or any Partner or General Partner.

 

12.12Limited Power of Attorney

 

(a)          Each Limited Partner (including any substituted or additional
Limited Partner) hereby irrevocably constitutes, appoints and empowers the
General Partner, acting though any of its duly authorized officers or managers,
with full power of substitution and resubstitution, as its true and lawful
attorney in fact, in its name, place and stead and for its use and benefit,
solely to execute, certify, acknowledge, file, record and swear to all
instruments, agreements and documents necessary or advisable to carrying out the
following:

 

(i)          any and all amendments to this Agreement that are permitted
pursuant to Section 12.2, are required by the Act, or are required to effect the
admission of a substitute Partner pursuant to and as permitted by this Agreement
or to revoke any admission of a Limited Partner which is prohibited by this
Agreement;

 

(ii)         any certificate of cancellation of the Certificate that may be
necessary upon the termination of the Partnership;

 

(iii)        any business certificate, certificate of limited partnership or
amendment thereto; and

 

(iv)        all other instruments that may be required or permitted by law to be
filed on behalf of the Partnership and that are not inconsistent with this
Agreement.

 

35

 

 

(b)          The General Partner shall not take action as an attorney-in-fact
for any Limited Partner which would in any way increase the liability of the
Limited Partner beyond the liability expressly set forth in this Agreement,
which would diminish the substantive rights of such Limited Partner, except
pursuant to an amendment to this Agreement duly adopted as provided herein, or
which would otherwise require the consent of the Limited Partner pursuant to the
terms of this Agreement. The General Partner shall not take action as an
attorney-in-fact for any Limited Partner which would violate any federal, state
or local law, or any policy under which the Limited Partner is or becomes
subject.

 

(c)          Provided that the General Partner acts solely for the limited
purpose of carrying out any or all of the foregoing provisions of this
Section 12.12, each Limited Partner authorizes such attorney-in-fact to take any
further action which such attorney-in-fact shall consider necessary or advisable
in connection with any of the foregoing, hereby giving such attorney-in-fact
full power and authority to do and perform each and every act or thing
whatsoever necessary or advisable to be done in and about the foregoing as fully
as such Limited Partner might or could do if personally present, and hereby
ratifying and confirming all that such attorney-in-fact shall lawfully do or
cause to be done by virtue hereof. The appointment by each Limited Partner of
the General Partner as aforesaid, as attorney-in-fact, shall be deemed to be a
power coupled with an interest in recognition of the fact that each of the
Limited Partners under this Agreement shall be relying upon the power of the
General Partner to act as contemplated by this Agreement in such filing and
other action by it on behalf of the Partnership. The foregoing power of attorney
shall survive the Transfer by any Limited Partner of the whole or any part of
its Interest hereunder, provided that if a Limited Partner shall assign all of
its Interest and the Transferee shall, in accordance with the provisions of this
Agreement, become a substitute Limited Partner, such power of attorney shall
survive such assignment only for the purposes of enabling the General Partner to
execute, acknowledge, swear to and file any instruments necessary to effect such
substitution. The foregoing power of attorney may be exercised by such
attorney-in-fact by listing all of the Limited Partners executing any agreement,
certificate, instrument or document with the single signature of such
attorney-in-fact acting as attorney-in-fact for all of them. The foregoing power
of attorney shall terminate upon the bankruptcy, withdrawal or removal of the
General Partner.

 

[Remainder of Page Intentionally Left Blank]

 

36

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

GENERAL PARTNER:   LIMITED PARTNERS:       KIP CR P1 GP LLC   Crossroads
Systems, Inc.       By: /s/Constantine M. Dakolias   By: /s/ Richard K. Coleman,
Jr.       Name: Constantine M. Dakolias   Name: Richard K. Coleman, Jr.      
Its: President   Its: Interim President and CEO       Phone: 212-798-6100  
Phone: 512-928-7333       Fax: 646-224-8716   Fax: 512-928-7924       PROFITS
INTEREST PARTNER:   CF DB EZ LLC,     a Delaware Limited Liability Company KIP
CR P1 GP LLC         By: /s/Constantine M. Dakolias By: /s/Constantine M.
Dakolias         Name: Constantine M. Dakolias Name: Constantine M. Dakolias    
    Its: President Its: President         Phone: 212-798-6100 Phone:
212-798-6100         Fax: 646-224-8716 Fax: 646-224-8716      

 

[Signature Page to KIP CR P1 LP]

Amended and Restated Limited Partnership Agreement]

 

 

 

 

SCHEDULE I

 

Partnership Interest Schedule

 

Name and Address
of Limited Partner  Value of 
Capital Contribution   Limited
Partner Interests            Crossroads Systems, Inc.
11000 North Mopac Expressway
Austin, Texas
Attn: President
Fax: (512) 349-0304   10,000,000    9,900              CF DB EZ LLC
1345 Avenue of the
Americas, 46th Floor
New York, NY 10105
Fax: (646) 224-8716   101,010    100              Total  $10,101,010    10,000 

 

Name and Address
of General Partner  Value of
Capital Contribution   General
Partner Interests            KIP CR P1 GP LLC
1345 Avenue of the
Americas, 46th Floor
New York, NY 10105
Fax: (646) 224-8716  $100    1              Total  $100    1 

 

Name and Address
of Profits Interest Partner  Value of
Capital Contribution   Profits
Interests            KIP CR P1 GP LLC
1345 Avenue of the
Americas, 46th Floor
New York, NY 10105
Fax: (646) 224-8716  $0    9,999              Total  $0    9,999 

 

SCHEDULE I TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1 LP

 

 

 

 

SCHEDULE II

 

Payoff Schedule Upon the Occurrence of a Liquidation Event

 

Date of 
Event of Default
(from date hereof)   Allocation of Net
Proceeds to
Limited Partners   Allocation of Net
Proceeds to Profits
Interest Partner Months 0–24   20%   80% Months 25–27   25.0%   75.0% Months
28–30   30.0%   70.0% Months 31–33   35.0%   65.0% Months 34–36 or later   40.0%
  60.0%

 

SCHEDULE II TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP

 

 

 

 

 

EXHIBIT A

 

Intellectual Property

 

The “Intellectual Property” shall include and consist of all of the following,
singularly and collectively:

 

(a)          all of the patent applications and patents of KIP CR P1 LP,
including, without limitation, the patent applications and patents listed in the
table below, but excluding the ‘972 Patents (as defined in the Credit Agreement)
(the “Patents”);

 

Patent or
application no.   Country  

Filing Date

(mm-dd-yyyy)

  Title of Patent and First Named Inventor 6,041,381   US   02-05-1998  

FIBRE CHANNEL TO SCSI ADDRESSING METHOD AND SYSTEM

Geoffrey B. Hoese

6,138,161   US   02-18-1999  

METHOD AND SYSTEM FOR MAINTAINING RESERVE COMMAND RELATIONSHIPS IN A FIBRE
CHANNEL NETWORK

Robert A. Reynolds

6,148,421   US   05-29-1998  

ERROR DETECTION AND RECOVERY FOR SEQUENTIAL ACCESS DEVICES IN A FIBRE CHANNEL
PROTOCOL

Geoffrey B. Hoese

6,151,331   US   09-23-1998  

SYSTEM AND METHOD FOR PROVIDING A PROXY FARP FOR LEGACY STORAGE DEVICES

Stephen K. Wilson

6,199,112   US   09-23-1998  

SYSTEM AND METHOD FOR RESOLVING FIBRE CHANNEL DEVICE ADDRESSES ON A NETWORK
USING THE DEVICE'S FULLY QUALIFIED DOMAIN NAME

Stephen K. Wilson

6,205,141   US   06-30-1999  

METHOD AND SYSTEM FOR UN-TAGGED COMMAND QUEUING

Keith M. Arroyo

6,314,488   US   05-12-1998  

SYSTEM FOR SEGMENTING A FIBRE CHANNEL ARBITRATED LOOP TO A PLURALITY OF LOGICAL
SUB-LOOPS USING SEGEMENTATION ROUTER AS A MASTER TO CAUSE THE SEGMENTATION OF
PHYSICAL ADDRESSES

Brian R. Smith

6,341,315   US   02-26-1999  

STREAMING METHOD AND SYSTEM FOR FIBRE CHANNEL NETWORK DEVICES

Keith M. Arroyo

6,392,570   US   09-14-2000  

METHOD AND SYSTEM FOR DECODING 8-BIT/10-BIT DATA USING LIMITED WIDTH DECODERS

Thomas W. Bucht

6,643,693   US   09-15-1998  

METHOD AND SYSTEM FOR MANAGING I/O TRANSMISSIONS IN A FIBRE CHANNEL NETWORK
AFTER A BREAK IN COMMUNICATION

Robert A. Reynolds

6,650,656   US   02-28-2002  

METHOD AND SYSTEM FOR RECONCILING EXTENDED COPY COMMAND TARGET DESCRIPTOR
LENGTHS

John F. Tyndall

 

EXHIBIT A TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1 LP

 

 

 

  

Patent or
application no.   Country  

Filing Date

(mm-dd-yyyy)

  Title of Patent and First Named Inventor 6,654,824   US   10-03-2001  

HIGH-SPEED DYNAMIC MULTI-LANE DESKEWER

Diego Fernando Vila

6,668,290   US   10-24-2000  

SYSTEM AND METHOD FOR CONTROLLING READOUT OF FRAME DATA FROM BUFFER

Michael A. Nelson

6,704,809   US   02-28-2002  

METHOD AND SYSTEM FOR OVERLAPPING DATA FLOW WITHIN A SCSI EXTENDED COPY COMMAND

John F. Tyndall

6,704,836   US   11-13-2002  

METHOD FOR DYNAMIC CONTROL OF CONCURRENT EXTENDED COPY TASKS

Robert M. Griswold, Jr.

6,718,402   US   11-29-2000  

METHOD AND SYSTEM FOR PERSISTENT UNIT ATTENTION IN A FIBRE CHANNEL STORAGE
ROUTER

Keith Arroyo

6,757,348   US   10-04-2001  

HIGH-SPEED COORDINATED MULTI-CHANNEL ELASTIC BUFFER

Diego Fernando Vila

6,804,753   US   10-04-2002  

PARTITIONED LIBRARY

William H. Moody II

6,848,007   US   11-10-2000  

A SYSTEM FOR MAPPING ADDRESSES OF SCSI DEVICES BETWEEN PLURALITY OF SANS THAT
CAN DYNAMICALLY MAP SCSI DEVICE ADDRESSES ACROSS A SAN EXTENDER

Robert Allen Reynolds

6,894,979   US   04-24-2001  

NETWORK ANALYZER/SNIFFER WITH MULTIPLE PROTOCOL CAPABILITIES

David G. Lee

6,922,391   US   11-07-2000  

METHOD AND SYSTEM FOR DECREASING ROUTING LATENCY FOR SWITCHING PLATFORMS WITH
VARIABLE CONFIGURATION

Steve King

6,965,934   US   11-10-2000  

ENCAPSULATION PROTOCOL FOR LINKING STORAGE AREA NETWORKS OVER A PACKET-BASED
NETWORK

Robert A. Reynolds

6,970,942   US   11-07-2000  

METHOD OF ROUTING HTTP AND FTP SERVICES ACROSS HETEROGENEOUS NETWORKS

Steve King

6,977,897   US   10-24-2000  

SYSTEM AND METHOD FOR JITTER COMPENSATION IN DATA TRANSFERS

Michael A. Nelson

7,024,591   US   07-12-2002  

MECHANISM FOR ENABLING ENHANCED FIBRE CHANNEL ERROR RECOVERY ACROSS REDUNDANT
PATHS USING SCSI LEVEL COMMANDS

William H. Moody II

7,127,572   US   02-19-2004  

CONSOLIDATION OF UNIT ATTENTIONS

John F. Tyndall

7,185,028   US   03-11-2003  

DATA FILES SYSTEMS WITH HIERARCHICAL RANKING FOR DIFFERENT ACTIVITY GROUPS

Ulrich Lechner

7,251,708   US   08-07-2003  

SYSTEM AND METHOD FOR MAINTAINING AND REPORTING A LOG OF MULTI-THREADED BACKUPS

Steven A. Justiss

 

EXHIBIT A TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1 LP.

 

 

 

  

Patent or
application no.   Country  

Filing Date

(mm-dd-yyyy)

  Title of Patent and First Named Inventor 7,254,329   US   03-05-2004  

METHOD AND SYSTEM FOR MULTI-INITIATOR SUPPORT TO STREAMING DEVICES IN A FIBRE
CHANNEL NETWORK

Robert A. Reynolds

7,310,696   US   01-27-2005  

METHOD AND SYSTEM FOR COORDINATING INTEROPERABILITY BETWEEN DEVICES OF VARYING
CAPABILITIES IN A NETWORK

John B. Haechten

7,327,223   US   01-26-2005  

METHOD AND SYSTEM FOR DISTRIBUTING MANAGEMENT INFORMATION OVER POWER NETWORKS

Bryan Schlinger

7,333,489   US   10-24-2000  

SYSTEM AND METHOD FOR STORING FRAME HEADER DATA

Michael A. Nelson

7,350,114   US   09-01-2005  

MECHANISM FOR ENABLING ENHANCED FIBRE CHANNEL ERROR RECOVERY ACROSS REDUNDANT
PATHS USING SCSI LEVEL COMMANDS

William H. Moody II

7,370,173   US   01-28-2005  

METHOD AND SYSTEM FOR PRESENTING CONTIGUOUS ELEMENT ADDRESSES FOR A PARTITIONED
MEDIA LIBRARY

Steven A. Justiss

7,415,564   US   08-15-2007  

METHOD AND SYSTEM FOR COORDINATING INTEROPERABILITY BETWEEN DEVICES OF VARYING
FUNCTIONALITY IN A NETWORK

John B. Haechten

7,424,075   US   07-31-2003  

PSEUDORANDOM DATA PATTERN VERIFIER WITH AUTOMATIC SYNCHRONIZATION

Diego F. Vila

7,428,613   US   06-29-2004  

SYSTEM AND METHOD FOR CENTRALIZED PARTITIONED LIBRARY MAPPING

Steven A. Justiss

7,447,852   US   12-22-2004  

SYSTEM AND METHOD FOR MESSAGE AND ERROR REPORTING FOR MULTIPLE CONCURRENT
EXTENDED COPY COMMANDS TO A SINGLE DESTINATION DEVICE

Steven A. Justiss

7,448,049   US   08-22-2003  

SYSTEM AND METHOD OF SUPPORTING KERNEL FUNCTIONALITY

Lisheng Xing

7,451,291   US   01-28-2005  

SYSTEM AND METHOD FOR MODE SELECT HANDLING FOR A PARTITIONED MEDIA LIBRARY

Steven A. Justiss

7,453,348   US   06-18-2007  

METHOD AND SYSTEM FOR DISTRIBUTING MANAGEMENT INFORMATION OVER POWER NETWORKS

Bryan Schlinger

7,454,565   US   06-29-2004  

SYSTEM AND METHOD FOR DISTRIBUTED PARTITIONED LIBRARY MAPPING

Steven A. Justiss

7,500,047   US   12-03-2004  

SYSTEM AND METHOD FOR PROCESSING COMMANDS

John F. Tyndall

 

EXHIBIT A TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1 LP.

 

 

 

  

Patent or
application no.   Country  

Filing Date

(mm-dd-yyyy)

  Title of Patent and First Named Inventor 7,505,980   US   11-07-2003  

SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MULTIPLE PHYSICAL MEDIA LIBRARIES

John F. Tyndall

7,508,756   US   03-28-2005  

METHOD AND SYSTEM FOR DECREASING ROUTING LATENCY FOR SWITCHING PLATFORMS WITH
VARIABLE CONFIGURATION

Steve King

7,509,330   US   09-03-2004  

APPLICATION-LAYER MONITORING OF COMMUNICATION BETWEEN ONE OR MORE DATABASE
CLIENTS AND ONE OR MORE DATABASE SERVERS

David B. Ewing

7,529,753   US   09-03-2004  

PROVIDING APPLICATION-LAYER FUNCTIONALITY BETWEEN ONE OR MORE DATABASE CLIENTS
AND ONE OR MORE DATABASE SERVERS

David B. Ewing

7,552,294   US   12-22-2004  

SYSTEM AND METHOD FOR PROCESSING MULTIPLE CONCURRENT EXTENDED COPY COMMANDS TO A
SINGLE DESTINATION DEVICE

Steven A. Justiss

7,584,190   US   02-16-2007  

DATA FILES SYSTEMS WITH HIERARCHICAL RANKING FOR DIFFERENT ACTIVITY GROUPS

Ulrich Lechner

7,584,318   US   11-02-2007  

APPARATUS FOR COORDINATING INTEROPERABILITY BETWEEN DEVICES OF VARYING
CAPABILITIES IN A NETWORK

John B. Haechten

7,603,449   US   06-10-2002  

SYSTEM AND METHOD FOR INQUIRY CACHING

Stephen G. Dale

7,711,805   US   12-22-2004  

SYSTEM AND METHOD FOR COMMAND TRACKING

Stephen G. Dale

7,711,871   US   08-30-2004  

INTERFACE DEVICE AND METHOD FOR COMMAND PROCESSING

John B. Haechten

7,711,913   US   04-20-2007  

SYSTEM AND METHOD FOR BACKING UP EXTENDED COPY COMMANDS

William H. Moody II

7,716,406   US   03-01-2006  

METHOD AND SYSTEM FOR PERSISTENT RESERVATION HANDLING IN A MULTI-INITIATOR
ENVIRONMENT

John F. Tyndall

7,752,384   US   11-07-2003  

SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MEDIA LIBRARIES

William H. Moody II

7,752,416   US   09-25-2008  

SYSTEM AND METHOD FOR DISTRIBUTED PARTITIONED LIBRARY MAPPING

Steven A. Justiss

7,788,413   US   04-29-2005  

METHOD AND SYSTEM FOR HANDLING COMMANDS REQUESTING MOVEMENT OF A DATA STORAGE
MEDIUM BETWEEN PHYSICAL MEDIA LIBRARIES

Steven A. Justiss

 

EXHIBIT A TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1 LP.

 

 

 

  

Patent or
application no.   Country  

Filing Date

(mm-dd-yyyy)

  Title of Patent and First Named Inventor 7,827,261   US   12-22-2004  

SYSTEM AND METHOD FOR DEVICE MANAGEMENT

Robert M. Griswold, Jr.

7,831,621   US   09-27-2007  

SYSTEM AND METHOD FOR SUMMARIZING AND REPORTING IMPACT OF DATABASE STATEMENTS

Kevin Banks

7,895,160   US   01-26-2009  

APPLICATION-LAYER MONITORING OF COMMUNICATION BETWEEN ONE OR MORE DATABASE
CLIENTS AND ONE OR MORE DATABASE SERVERS

David B. Ewing

7,899,945   US   04-30-2010  

INTERFACE DEVICE AND METHOD FOR COMMAND PROCESSING

John B. Haechten

7,904,539   US   03-13-2009  

SYSTEM AND METHOD FOR SERVICING INQUIRY COMMANDS ABOUT TARGET DEVICES IN STORAGE
AREA NETWORK

Stephen G. Dale

7,908,252   US   03-19-2008  

SYSTEM AND METHOD FOR VERIFYING PATHS TO A DATABASE

Matthew Eugene Landt

7,908,366   US   02-01-2008  

MEDIA LIBRARY MONITORING SYSTEM AND METHOD

Robert C. Sims

7,912,053   US   03-23-2009  

METHOD AND SYSTEM FOR DECREASING ROUTING LATENCY FOR SWITCHING PLATFORMS WITH
VARIABLE CONFIGURATION

Steve King

7,941,597   US   06-07-2010  

SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MEDIA LIBRARIES

William H. Moody II

7,962,513   US   10-30-2006  

SYSTEM AND METHOD FOR DEFINING AND IMPLEMENTING POLICIES IN A DATABASE SYSTEM

David Boles

7,971,006   US   01-28-2005  

SYSTEM AND METHOD FOR HANDLING STATUS COMMANDS DIRECTED TO PARTITIONED MEDIA
LIBRARY

Steven A. Justiss

7,971,019   US   02-23-2009  

SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MULTIPLE PHYSICAL MEDIA LIBRARIES

John F. Tyndall

7,974,215   US   02-04-2008  

SYSTEM AND METHOD OF NETWORK DIAGNOSIS

Robert C. Sims

7,975,124   US   04-16-2010  

SYSTEM AND METHOD FOR DISTRIBUTED PARTITIONED LIBRARY MAPPING

Steven A. Justiss

7,984,073   US   06-15-2005  

SYSTEM AND METHOD FOR PROVIDING SERVICE MANAGEMENT IN A DISTRIBUTED DATABASE
SYSTEM

Jack Basiago

8,156,215   US   10-29-2010  

SYSTEM AND METHOD FOR DEVICE MANAGEMENT

Robert M. Griswold, Jr.

8,250,378   US   02-04-2008  

SYSTEM AND METHOD FOR ENABLING ENCRYPTION

Robert C. Sims

 

EXHIBIT A TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1 LP.

 

 

 

  

Patent or
application no.   Country  

Filing Date

(mm-dd-yyyy)

  Title of Patent and First Named Inventor 8,271,673   US   08-09-2004  

STREAMING METHOD AND SYSTEM FOR FIBRE CHANNEL NETWORK DEVICES

Keith M. Arroyo

8,341,211   US   09-14-2007  

SYSTEM AND METHOD FOR INQUIRY CACHING IN A STORAGE AREA NETWORK

Stephen G. Dale

11/801,809

US 2008/0282265

  US   05-11-2007  

METHOD AND SYSTEM FOR NON-INTRUSIVE MONITORING OF LIBRARY COMPONENTS

Michael R. Foster

12/025,436

US 2009/0198737

  US   02-04-2008  

SYSTEM AND METHOD FOR ARCHIVE VERIFICATION

Robert C. Sims

12/115,218

US 2009/0274300

  US   05-05-2008  

METHOD FOR CONFIGURING THE ENCRYPTION POLICY FOR A FIBRE CHANNEL DEVICE

Patrick S. Tou

12/692,403

US 2010/0182887

  US   01-22-2010  

SYSTEM AND METHOD FOR IDENTIFYING FAILING DRIVES OR MEDIA IN MEDIA LIBRARY

William H. Moody II

13/042,209

US 2011/0161584

  US   03-07-2011  

SYSTEM AND METHOD FOR INQUIRY CACHING IN A STORAGE AREA NETWORK

Stephen G. Dale

13/091,877

US 2011/0194451

  US   04-21-2011  

SYSTEM AND METHOD OF NETWORK DIAGNOSIS

Robert C. Sims

13/312,068

US 2012/0079131

  US   12-06-2011  

STREAMING METHOD AND SYSTEM FOR FIBRE CHANNEL NETWORK DEVICES

Keith M. Arroyo

13/430,429

US 2012/0185589

  US   03-26-2012  

MEDIA LIBRARY MONITORING SYSTEM AND METHOD

Robert C. Sims

13/459,720

US 2012/0221597

  US   04-30-2012  

MEDIA LIBRARY MONITORING SYSTEM AND METHOD

Robert C. Sims

13/685,539

US 2013/0080568

  US   11-26-2012  

SYSTEM AND METHOD FOR CACHING INQUIRY DATA ABOUT SEQUENTIAL ACCESS DEVICES

Stephen G. Dale

AU 737205   AU   05-29-1998  

ERROR DETECTION AND RECOVERY FOR SEQUENTIAL ACCESS DEVICES IN A FIBRE CHANNEL
PROTOCOL

Geoffrey B. Hoese

EP 2 526 488   EP   01-18-2011  

SYSTEM AND METHOD FOR IDENTIFYING FAILING DRIVES OR MEDIA IN MEDIA LIBRARY

William H. Moody

12/025,300   US      

DETERMINING, DISPLAYING AND USING TAPE DRIVE SESSION INFORMATION

 

12/201,956   US      

SYSTEM AND METHOD FOR ADJUSTING TO DRIVE SPECIFIC CRITERIA

 

12/888,954   US      

SYSTEM AND METHOD FOR ELIMINATING PERFORMANCE IMPACT OF INFORMATION COLLECTION
FROM MEDIA DRIVES

 

12/861,609   US      

SYSTEM AND METHOD FOR ARCHIVE VERIFICATION ACCORDING TO POLICIES



 

EXHIBIT A TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1 LP.

 

 

 

  

Patent or
application no.   Country  

Filing Date

(mm-dd-yyyy)

  Title of Patent and First Named Inventor               12/861,612   US      

SYSTEM AND METHOD FOR ARCHIVE VERIFICATION USING MULTIPLE ATTEMPTS

 

13/109,192   US      

SYSTEM AND METHOD FOR IMPLEMENTING A NETWORKED FILE SYSTEM UTILIZING A MEDIA
LIBRARY

 

13/267,758   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR OPTIMIZATION OF TAPE PERFORMANCE

 

13/267,763   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR OPTIMIZATION OF TAPE PERFORMANCE
USING DISTRIBUTED FILE COPIES

 

13/267,665   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR TRICKLING DATA TO A HOST

 

13/267,743   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR RETRIEVING A FILE AFTER AN ERROR

 

13/451,812   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR A SELF-DESCRIBING TAPE

 

13/847,965   US      

SYSTEM AND METHOD FOR ENHANCING DATA RELIABILITY AND RECOVERING FROM MEDIA
ERRORS

 

13/531,310   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR HOST SYSTEM LTFS AUTO-ADAPTATION

 

13/532,512   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR CONTROLLING FILE MIGRATION IN
ARCHIVING SYSTEMS

 

13/532,518   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR SYNCHRONIZING DATA WRITTEN TO
TAPE AND RECOVERING IN THE CASE OF FAILURE

 

13/485,060   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR RECOVERING STUB FILES

 

13/614,857   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR PARTIALLY SYNCHRONOUS AND
PARTIALLY ASYNCHRONOUS MOUNTS/UNMOUNTS IN A MEDIA LIBRARY

 

13/459,531   US       SYSTEM AND METHOD FOR USING A MEMORY BUFFER TO STREAM DATA
FROM A TAPE TO MULTIPLE CLIENTS

 

EXHIBIT A TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1 LP.

 

 

 

 

 

Patent or
application no.   Country  

Filing Date

(mm-dd-yyyy)

  Title of Patent and First Named Inventor 13/480,781   US      

SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR TAMPER PROTECTION IN A DATA
STORAGE SYSTEM

 

102 11 606             PCT/US13/038755            

  

(b)          all patents and patent applications (i) to which any of the Patents
directly or indirectly claims priority; or (ii) for which any of the Patents
directly or indirectly forms a basis for priority;

 

(c)          all reissues, reexaminations, extensions, continuations,
continuations in part, continuing prosecution applications, requests for
continuing examinations, divisions, registrations of any item in any of the
foregoing categories (a) and (b);

 

(d)          all foreign patents, patent applications, and counterparts relating
to any item in any of the foregoing categories (a) through (c), including,
without limitation, certificates of invention, utility models, industrial design
protection, design patent protection, and other governmental grants or
issuances;

 

(e)          all items in any of the foregoing in categories (b) through (d),
whether or not expressly listed as Patents above and whether or not claims in
any of the foregoing have been rejected, withdrawn, cancelled, or the like;

 

(f)          inventions, invention disclosures, and discoveries described in any
of the Patents or any item in the foregoing categories (b) through (e) that (i)
are included in any claim in the Patents or any item in the foregoing categories
(b) through (e); (ii) are subject matter capable of being reduced to a patent
claim in a reissue or reexamination proceeding brought on any of the Patents or
any item in the foregoing categories (b) through (e); or (iii) could have been
included as a claim in any of the Patents or any item in the foregoing
categories (b) through (e), except to the extent any such inventions, invention
disclosures, discoveries or items in the foregoing categories (b)-(e) described
in this category (f) are, or are described or claimed in, any patent or patent
application of Assignor that is not being assigned through this Agreement;

 

(g)          all rights to apply in any or all countries of the world for
patents, certificates of invention, utility models, industrial design
protections, design patent protections, or other governmental grants or
issuances of any type related to any item in any of the foregoing categories (a)
through (f), including, without limitation, under the Paris Convention for the
Protection of Industrial Property, the International Patent Cooperation Treaty,
or any other convention, treaty, agreement, or understanding;

 

(h)          all causes of action (whether known or unknown or whether currently
pending, filed, or otherwise) and other enforcement rights under, or on account
of, any of the Patents or any item in any of the foregoing categories (b)
through (g), including, without limitation, all causes of action and other
enforcement rights for (1) damages; (2) injunctive relief, and (3) any other
remedies of any kind for past, current, and future infringement; and

 

(i)          all rights to collect royalties and other payments under or on
account of any of the Patents or any item in any of the foregoing categories (b)
through (h), excluding any and all license agreements of Assignor existing prior
to the Effective Date (as defined in the Credit Agreement).

 

EXHIBIT A TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1 LP.

 

 

 

 

EXHIBIT B

 

Conduct of the Business

 

The Partnership:

 

(a)          Will establish and maintain an office through which the Business
will be conducted separate and apart from those of any Affiliate or, if it
shares office space with any Affiliate, it will allocate fairly and reasonably
any overhead and expense for shared office space.

 

(b)          Will not own and will not own any asset or property other than (i)
the Intellectual Property; and (ii) incidental personal property necessary for
the ownership or maintenance of the Intellectual Property.

 

(c)          Will not engage, directly or indirectly, in any business other than
as set forth in Section 1.3 of the Agreement and it will conduct its Business as
presently conducted, except upon the occurrence of a Liquidation Event or
Monetization Event.

 

(d)          Except with the written consent of Fortress Partner, will not enter
into any contract, agreement or transaction with any third party, including any
Affiliate or any constituent party of the Partnership; provided that, in the
event Fortress Partner consents to such contract, agreement or transaction, the
terms and conditions of such contract, agreement or transaction must be
commercially reasonable and substantially similar to those that would be
available on an arm’s length basis with unrelated third parties.

 

(e)          Has not made and will not make any loans or advances to any third
party, including any Affiliate or constituent party of the Partnership or any
Partner, and shall not acquire obligations or securities of an Affiliate of any
Partner.

 

(f)           Is and will remain solvent and will pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from its
assets as the same shall become due, without requiring any additional capital
contribution from any Partner.

 

(g)          Will not violate the terms of its Certificate and the Limited
Partnership Agreement.

 

(h)          Has done or caused to be done and will do all things necessary to
observe organizational formalities and preserve its existence, and it will not
amend, modify or otherwise change the Certificate or the Limited Partnership
Agreement without the unanimous prior written consent or ratification of the
Limited Partners.

 

(i)           Will maintain all of its books, records, financial statements and
bank accounts separate from those of its Affiliates and any constituent party
and will file its own separate tax returns. It will maintain its books, records,
resolutions and agreements as official records.

 

EXHIBIT B TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1 LP

 

 

 

 

(j)           Will be, and at all times will hold itself out to the public as, a
legal Entity separate and distinct from any other Entity (including any
Affiliate or any constituent party of the Partnership), will correct any known
misunderstanding regarding its status as a separate Entity, will conduct its
business in its own name, will not identify itself or any of its Affiliates as a
division or part of the other and will maintain and utilize a separate telephone
number and separate stationery, invoices and checks.

 

(k)          Will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations, without requiring any additional capital
contribution from any Partner.

 

(l)           Will not commingle the funds and other assets of the Partnership
with those of any Affiliate or constituent party of the Partnership, or any
affiliate of any constituent party of the Partnership, or any other Person.

 

(m)         Has and will maintain its assets in such a manner that it will not
be costly or difficult to segregate, ascertain or identify its individual asset
or assets, as the case may be, from those of any Affiliate or constituent party
of the Partnership, or any affiliate of any constituent party of the
Partnership, or any other Person.

 

(n)          Will not pledge its assets and does not and will not hold itself
out to be responsible for the debts or obligations of any other Person, other
than pursuant to the Pledge and Security Agreement (SPE).

 

(o)          Will pay any liabilities out of its own funds, including salaries
of any employees.

 

(p)          Will maintain a sufficient number of employees in light of its
contemplated business operations.

 

(q)          Will not guarantee or become obligated for the debts of any other
Person, other than pursuant to the Guaranty made by the Partnership in favor of
Fortress Credit Co LLC or its assignee.

 

(r)           Will not form, acquire or hold any subsidiary.

 

EXHIBIT B TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1 LP

 

 

 

 

EXHIBIT C

 

Duties of the General Partner

 

Subject to the authority granted to Borrower Partner in Section 2.1(b) and the
restrictions set forth in Section 2.8, the General Partner shall manage the
day-to-day operations of the Partnership and shall have the power and authority
to do all things necessary or proper to carry out the purposes of the
Partnership, including, without limitation:

 

1.During the term of the Credit Agreement, for all Intellectual Property,
provide advice and guidance to the Partnership with regard to any activities
taken by the Borrower Partner to protect, maintain or enhance or cause to be
undertaken the protection, maintenance or enhancement of the Intellectual
Property, including, without limitation, prosecuting, maintaining and defending
all Intellectual Property; and

 

2.Upon the occurrence and during the continuation of an Event of Default, at the
expense of the Partnership, convey, sale, transfer, dispose or license the
Intellectual Property as a remedy for the occurrence of an Event of Default.

 

EXHIBIT C TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1 LP

 

 

 

 

EXHIBIT D-1; EXHIBIT D-2

 

Non-Default Budget; Default Budget

 

See attached.

 

EXHIBIT C TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1 LP

 

 

 

 

EXHIBIT D-1

 

MANAGEMENT BUDGET
(from the Effective Date through the Maturity Date, each as defined in the
Credit Agreement, with no Event of Default)

  

Action Due  Combined Total of Government / Attorneys’ Fees  Organizational Cost 
$275  Annual Organizational Fees  $1,110  Books and Records  $15,000  GRAND
TOTAL  $16,385 

  

EXHIBIT D-1 TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP 

 

 

EXHIBIT D-2

 

MANAGEMENT BUDGET
(from the Effective Date through the Maturity Date, each as defined in the
Credit Agreement, after occurrence and continuation of an Event of Default)

 

Patent /
Application No.   Country   Filing Date   Title of Patent / First
Named Inventor   Current
Entity Status   Action Due   Action Due Date   Estimated
Government /
Attorneys’ Fees 6,041,381   US   02-05-1998  

FIBRE CHANNEL TO SCSI ADDRESSING METHOD AND SYSTEM

Geoffrey B. Hoese

  Large  

All Maintenance Fees Paid

Assignment Recordation

 

 

Not Yet Determined

 

 

$40 / $200

6,138,161   US   02-18-1999  

METHOD AND SYSTEM FOR MAINTAINING RESERVE COMMAND RELATIONSHIPS IN A FIBRE
CHANNEL NETWORK

Robert A. Reynolds

  Large  

All Maintenance Fees Paid

Assignment Recordation

 

 

Not Yet Determined

 

 

$40 / $200

6,148,421   US   05-29-1998  

ERROR DETECTION AND RECOVERY FOR SEQUENTIAL ACCESS DEVICES IN A FIBRE CHANNEL
PROTOCOL

Geoffrey B. Hoese

  Large  

All Maintenance Fees Paid

Assignment Recordation

 

 

Not Yet Determined

 

 

$40 / $200

6,151,331   US   09-23-1998  

SYSTEM AND METHOD FOR PROVIDING A PROXY FARP FOR LEGACY STORAGE DEVICES

Stephen K. Wilson

  Large  

All Maintenance Fees Paid

Assignment Recordation

 

 

Not Yet Determined

 

 

$40 / $200

 



EXHIBIT D-2 TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP1

 

  

Patent /
Application No.   Country   Filing Date   Title of Patent / First
Named Inventor   Current
Entity Status   Action Due   Action Due Date   Estimated
Government /
Attorneys’ Fees 6,199,112   US   09-23-1998  

SYSTEM AND METHOD FOR RESOLVING FIBRE CHANNEL DEVICE ADDRESSES ON A NETWORK
USING THE DEVICE'S FULLY QUALIFIED DOMAINE NAME

Stephen K. Wilson

  Large  

All Maintenance Fees Paid

 

Assignment Recordation

 

 

Not Yet Determined

 

 

$40 / $200

6,205,141   US   06-30-1999  

METHOD AND SYSTEM FOR UN-TAGGED COMMAND QUEUING

Keith M. Arroyo

  Large  

All Maintenance Fees Paid

Assignment Recordation

 

 

Not Yet Determined

 

 

$40 / $200

6,314,488   US   05-12-1998  

SYSTEM FOR SEGMENTING A FIBRE CHANNEL ARBITRATED LOOP TO A PLURALITY OF LOGICAL
SUB-LOOPS USING SEGEMENTATION ROUTER AS A MASTER TO CAUSE THE SEGMENTATION OF
PHYSICAL ADDRESSES

Brian R. Smith

  Large  

All Maintenance Fees Paid

Assignment Recordation

 

 

Not Yet Determined

 

 

 

$40 / $200

6,341,315   US   02-26-1999  

STREAMING METHOD AND SYSTEM FOR FIBRE CHANNEL NETWORK DEVICES

Keith M. Arroyo

  Large  

11 1/2 Maintenance Fee

Assignment Recordation

 

7-22-2013

Not Yet Determined

 

$7400 / $100

$40 / $200

6,392,570   US   09-14-2000  

METHOD AND SYSTEM FOR DECODING 8-BIT/10-BIT DATA USING LIMITED WIDTH DECODERS

Thomas W. Bucht

  Large  

11 1/2 Maintenance Fee

Assignment Recordation

 

11-21-2013

Not Yet Determined

 

$7400 / $100

 

$40 / $200

  

EXHIBIT D-2 TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP2

 

  

Patent /
Application No.   Country   Filing Date   Title of Patent / First
Named Inventor   Current
Entity Status   Action Due   Action Due Date   Estimated
Government /
Attorneys’ Fees 6,643,693   US   09-15-1998  

METHOD AND SYSTEM FOR MANAGING I/O TRANSMISSIONS IN A FIBRE CHANNEL NETWORK
AFTER A BREAK IN COMMUNICATION

Robert A. Reynolds

  Large  

11 1/2 Maintenance Fee

Assignment Recordation

 

5-4-2015

Not Yet Determined

 

$7400 / $100

$40 / $200

6,650,656   US   02-28-2002  

METHOD AND SYSTEM FOR RECONCILING EXTENDED COPY COMMAND TARGET DESCRIPTOR
LENGTHS

John F. Tyndall

  Large  

11 1/2 Maintenance Fee

Assignment Recordation

 

5-18-2015

Not Yet Determined

 

$7400 / $100

$40 / $200

6,654,824   US   10-03-2001  

HIGH-SPEED DYNAMIC MULTI-LANE DESKEWER

Diego Fernando Vila

  Large  

11 1/2 Maintenance Fee

Assignment Recordation

 

5-26-2015

Not Yet Determined

 

$7400 / $100

$40 / $200

6,668,290   US   10-24-2000  

SYSTEM AND METHOD FOR CONTROLLING READOUT OF FRAME DATA FROM BUFFER

Michael A. Nelson

  Large  

11 1/2 Maintenance Fee

Assignment Recordation

 

6-23-2015

Not Yet Determined

 

$7400 / $100

$40 / $200

6,704,809   US   02-28-2002  

METHOD AND SYSTEM FOR OVERLAPPING DATA FLOW WITHIN A SCSI EXTENDED COPY COMMAND

John F. Tyndall

  Large  

11 1/2 Maintenance Fee

Assignment Recordation

 

9-9-2015

Not Yet Determined

 

$7400 / $100

$40 / $200

6,704,836   US   11-13-2002  

METHOD FOR DYNAMIC CONTROL OF CONCURRENT EXTENDED COPY TASKS

Robert M. Griswold, Jr.

  Large  

11 1/2 Maintenance Fee

Assignment Recordation

 

9-9-2015

Not Yet Determined

 

$7400 / $100

$40 / $200

  

EXHIBIT D-2 TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP3

 

  

Patent /
Application No.   Country   Filing Date   Title of Patent / First
Named Inventor   Current
Entity Status   Action Due   Action Due Date   Estimated
Government /
Attorneys’ Fees 6,718,402   US   11-29-2000  

METHOD AND SYSTEM FOR PERSISTENT UNIT ATTENTION IN A FIBRE CHANNEL STORAGE
ROUTER

Keith Arroyo

  Large  

11 1/2 Maintenance Fee

Assignment Recordation

 

10-6-2015

Not Yet Determined

 

$7400 / $100

$40 / $200

6,757,348   US   10-04-2001  

HIGH-SPEED COORDINATED MULTI-CHANNEL ELASTIC BUFFER

Diego Fernando Vila

  Large  

11 1/2 Maintenance Fee

Assignment Recordation

 

12-29-2015

Not Yet Determined

 

$7400 / $100

$40 / $200

6,804,753   US   10-04-2002  

PARTITIONED LIBRARY

William H. Moody II

  Large  

11 1/2 Maintenance Fee

Assignment Recordation

 

4-12-2016

Not Yet Determined

 

$7400 / $100

$40 / $200

6,848,007   US   11-10-2000  

A SYSTEM FOR MAPPING ADDRESSES OF SCSI DEVICES BETWEEN PLURALITY OF SANS THAT
CAN DYNAMICALLY MAP SCSI DEVICE ADDRESSES ACROSS A SAN EXTENDER

Robert Allen Reynolds

  Large  

11 1/2 Maintenance Fee

Assignment Recordation

 

7-25-2016

Not Yet Determined

 

BEYOND 3 YEARS

$40 / $200

6,894,979   US   04-24-2001  

NETWORK ANALYZER/SNIFFER WITH MULTIPLE PROTOCOL CAPABILITIES

David G. Lee

  Large  

11 1/2 Maintenance Fee

Assignment Recordation

 

11-17-2016

Not Yet Determined

 

BEYOND 3 YEARS

$40 / $200

6,922,391   US   11-07-2000  

METHOD AND SYSTEM FOR DECREASING ROUTING LATENCY FOR SWITCHING PLATFORMS WITH
VARIABLE CONFIGURATION

Steve King

  Large  

11 1/2 Maintenance Fee

Assignment Recordation

 

1-26-2017

Not Yet Determined

 

BEYOND 3 YEARS

$40 / $200

  

EXHIBIT D-2 TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP4

 

  

Patent /
Application No.   Country   Filing Date   Title of Patent / First
Named Inventor   Current
Entity Status   Action Due   Action Due Date   Estimated
Government /
Attorneys’ Fees 6,965,934   US   11-10-2000  

ENCAPSULATION PROTOCOL FOR LINKING STORAGE AREA NETWORKS OVER A PACKET-BASED
NETWORK

Robert A. Reynolds

  Large  

11 1/2 Maintenance Fee

Assignment Recordation

 

5-15-2017

Not Yet Determined

 

BEYOND 3 YEARS

$40 / $200

6,970,942   US   11-07-2000  

METHOD OF ROUTING HTTP AND FTP SERVICES ACROSS HETEROGENEOUS NETWORKS

Steve King

  Large  

11 1/2 Maintenance Fee

Assignment Recordation

 

5-30-2017

Not Yet Determined

 

BEYOND 3 YEARS

$40 / $200

6,977,897   US   10-24-2000  

SYSTEM AND METHOD FOR JITTER COMPENSATION IN DATA TRANSFERS

Michael A. Nelson

  Large  

11 1/2 Maintenance Fee

Assignment Recordation

 

6-20-2017

Not Yet Determined

 

BEYOND 3 YEARS

$40 / $200

7,024,591   US   07-12-2002  

MECHANISM FOR ENABLING ENHANCED FIBRE CHANNEL ERROR RECOVERY ACROSS REDUNDANT
PATHS USING SCSI LEVEL COMMANDS

William H. Moody II

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

10-4-2013

Not Yet Determined

 

$3600 / $100

$40 / $200

7,127,572   US   02-19-2004  

CONSOLIDATION OF UNIT ATTENTIONS

John F. Tyndall

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

4-24-2014

Not Yet Determined

 

$3600 / $100

$40 / $200

7,185,028   US   03-11-2003  

DATA FILES SYSTEMS WITH HIERARCHICAL RANKING FOR DIFFERENT ACTIVITY GROUPS

Ulrich Lechner

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

8-27-2014

Not Yet Determined

 

$3600 / $100

$40 / $200

  

EXHIBIT D-2 TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP5

 

  

Patent /
Application No.   Country   Filing Date   Title of Patent / First
Named Inventor   Current
Entity Status   Action Due   Action Due Date   Estimated
Government /
Attorneys’ Fees 7,251,708   US   08-07-2003  

SYSTEM AND METHOD FOR MAINTAINING AND REPORTING A LOG OF MULTI-THREADED BACKUPS

Steven A. Justiss

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

2-2-2015

Not Yet Determined

 

$3600 / $100

$40 / $200

7,254,329   US   03-05-2004  

METHOD AND SYSTEM FOR MULTI-INITIATOR SUPPORT TO STREAMING DEVICES IN A FIBRE
CHANNEL NETWORK

Robert A. Reynolds

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

2-9-2015

Not Yet Determined

 

$3600 / $100

$40 / $200

7,310,696   US   01-27-2005  

METHOD AND SYSTEM FOR COORDINATING INTEROPERABILITY BETWEEN DEVICES OF VARYING
CAPABILITIES IN A NETWORK

John B. Haechten

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

6-18-2015

Not Yet Determined

 

$3600 / $100

$40 / $200

7,327,223   US   01-26-2005  

METHOD AND SYSTEM FOR DISTRIBUTING MANAGEMENT INFORMATION OVER POWER NETWORKS

Bryan Schlinger

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

8-5-2015

Not Yet Determined

 

$3600 / $100

$40 / $200

7,333,489   US   10-24-2000  

SYSTEM AND METHOD FOR STORING FRAME HEADER DATA

Michael A. Nelson

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

8-19-2015

Not Yet Determined

 

$3600 / $100

$40 / $200

  

EXHIBIT D-2 TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP6

 

  

Patent /
Application No.   Country   Filing Date   Title of Patent / First
Named Inventor   Current
Entity Status   Action Due   Action Due Date   Estimated
Government /
Attorneys’ Fees 7,350,114   US   09-01-2005  

MECHANISM FOR ENABLING ENHANCED FIBRE CHANNEL ERROR RECOVERY ACROSS REDUNDANT
PATHS USING SCSI LEVEL COMMANDS

William H. Moody II

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

9-25-2015

Not Yet Determined

 

$3600 / $100

$40 / $200

7,370,173   US   01-28-2005  

METHOD AND SYSTEM FOR PRESENTING CONTIGUOUS ELEMENT ADDRESSES FOR A PARTITIONED
MEDIA LIBRARY

Steven A. Justiss

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

11-6-2015

Not Yet Determined

 

$3600 / $100

$40 / $200

7,415,564   US   08-15-2007  

METHOD AND SYSTEM FOR COORDINATING INTEROPERABILITY BETWEEN DEVICES OF VARYING
FUNCTIONALITY IN A NETWORK

John B. Haechten

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

2-19-2016

Not Yet Determined

 

$3600 / $100

$40 / $200

7,424,075   US   07-31-2003  

PSEUDORANDOM DATA PATTERN VERIFIER WITH AUTOMATIC SYNCHRONIZATION

Diego F. Vila

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

3-9-2016

Not Yet Determined

 

$3600 / $100

$40 / $200

7,428,613   US   06-29-2004  

SYSTEM AND METHOD FOR CENTRALIZED PARTITIONED LIBRARY MAPPING

Steven A. Justiss

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

3-23-2016

Not Yet Determined

 

$3600 / $100

$40 / $200

  

EXHIBIT D-2 TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP7

 

  

Patent /
Application No.   Country   Filing Date   Title of Patent / First
Named Inventor   Current
Entity Status   Action Due   Action Due Date   Estimated
Government /
Attorneys’ Fees 7,447,852   US   12-22-2004  

SYSTEM AND METHOD FOR MESSAGE AND ERROR REPORTING FOR MULTIPLE CONCURRENT
EXTENDED COPY COMMANDS TO A SINGLE DESTINATION DEVICE

Steven A. Justiss

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

5-4-2016

Not Yet Determined

 

$3600 / $100

$40 / $200

7,448,049   US   08-22-2003  

SYSTEM AND METHOD OF SUPPORTING KERNEL FUNCTIONALITY

Lisheng Xing

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

5-4-2016

Not Yet Determined

 

$3600 / $100

$40 / $200

7,451,291   US   01-28-2005  

SYSTEM AND METHOD FOR MODE SELECT HANDLING FOR A PARTITIONED MEDIA LIBRARY

Steven A. Justiss

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

5-11-2016

Not Yet Determined

 

$3600 / $100

$40 / $200

7,453,348   US   06-18-2007  

METHOD AND SYSTEM FOR DISTRIBUTING MANAGEMENT INFORMATION OVER POWER NETWORKS

Bryan Schlinger

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

5-18-2016

Not Yet Determined

 

$3600 / $100

$40 / $200

7,454,565   US   06-29-2004  

SYSTEM AND METHOD FOR DISTRIBUTED PARTITIONED LIBRARY MAPPING

Steven A. Justiss

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

5-18-2016

Not Yet Determined

 

$3600 / $100

$40 / $200

7,500,047   US   12-03-2004  

SYSTEM AND METHOD FOR PROCESSING COMMANDS

John F. Tyndall

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

9-19-2016

Not Yet Determined

 

BEYOND 3 YEARS

$40 / $200

  

EXHIBIT D-2 TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP8

 

  

Patent /
Application No.   Country   Filing Date   Title of Patent / First
Named Inventor   Current
Entity Status   Action Due   Action Due Date   Estimated
Government /
Attorneys’ Fees 7,505,980   US   11-07-2003  

SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MULTIPLE PHYSICAL MEDIA LIBRARIES

John F. Tyndall

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

9-19-2016

Not Yet Determined

 

BEYOND 3 YEARS

$40 / $200

7,508,756   US   03-28-2005  

METHOD AND SYSTEM FOR DECREASING ROUTING LATENCY FOR SWITCHING PLATFORMS WITH
VARIABLE CONFIGURATION

Steve King

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

9-26-2016

Not Yet Determined

 

BEYOND 3 YEARS

$40 / $200

7,509,330   US   09-03-2004  

APPLICATION-LAYER MONITORING OF COMMUNICATION BETWEEN ONE OR MORE DATABASE
CLIENTS AND ONE OR MORE DATABASE SERVERS

David B. Ewing

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

9-26-2016

Not Yet Determined

 

BEYOND 3 YEARS

$40 / $200

7,529,753   US   09-03-2004  

PROVIDING APPLICATION-LAYER FUNCTIONALITY BETWEEN ONE OR MORE DATABASE CLIENTS
AND ONE OR MORE DATABASE SERVERS

David B. Ewing

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

11-7-2016

Not Yet Determined

 

BEYOND 3 YEARS

$40 / $200

7,552,294   US   12-22-2004  

SYSTEM AND METHOD FOR PROCESSING MULTIPLE CONCURRENT EXTENDED COPY COMMANDS TO A
SINGLE DESTINATION DEVICE

Steven A. Justiss

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

12-23-2016

Not Yet Determined

 

BEYOND 3 YEARS

$40 / $200

  

EXHIBIT D-2 TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP9

 

  

Patent /
Application No.   Country   Filing Date   Title of Patent / First
Named Inventor   Current
Entity Status   Action Due   Action Due Date   Estimated
Government /
Attorneys’ Fees 7,584,190   US   02-16-2007  

DATA FILES SYSTEMS WITH HIERARCHICAL RANKING FOR DIFFERENT ACTIVITY GROUPS

Ulrich Lechner

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

3-1-2017

Not Yet Determined

 

BEYOND 3 YEARS

$40 / $200

7,584,318   US   11-02-2007  

APPARATUS FOR COORDINATING INTEROPERABILITY BETWEEN DEVICES OF VARYING
CAPABILITIES IN A NETWORK

John B. Haechten

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

3-1-2017

Not Yet Determined

 

BEYOND 3 YEARS

$40 / $200

7,603,449   US   06-10-2002  

SYSTEM AND METHOD FOR INQUIRY CACHING

Stephen G. Dale

  Large  

7 1/2 Maintenance Fee

Assignment Recordation

 

4-13-2017

Not Yet Determined

 

BEYOND 3 YEARS

$40 / $200

7,711,805   US   12-22-2004  

SYSTEM AND METHOD FOR COMMAND TRACKING

Stephen G. Dale

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

11-4-2013

Not Yet Determined

 

$1600 / $100

$40 / $200

7,711,871   US   08-30-2004  

INTERFACE DEVICE AND METHOD FOR COMMAND PROCESSING

John B. Haechten

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

11-4-2013

Not Yet Determined

 

$1600 / $100

$40 / $200

7,711,913   US   04-20-2007  

SYSTEM AND METHOD FOR BACKING UP EXTENDED COPY COMMANDS

William H. Moody II

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

11-4-2013

Not Yet Determined

 

$1600 / $100

$40 / $200

7,716,406   US   03-01-2006  

METHOD AND SYSTEM FOR PERSISTENT RESERVATION HANDLING IN A MULTI-INITIATOR
ENVIRONMENT

John F. Tyndall

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

11-12-2013

Not Yet Determined

 

$1600 / $100

$40 / $200

  

EXHIBIT D-2 TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP10

 

  

Patent /
Application No.   Country   Filing Date   Title of Patent / First
Named Inventor   Current
Entity Status   Action Due   Action Due Date   Estimated
Government /
Attorneys’ Fees 7,752,384   US   11-07-2003  

SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MEDIA LIBRARIES

William H. Moody II

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

1-6-2014

Not Yet Determined

 

$1600 / $100

$40 / $200

7,752,416   US   09-25-2008  

SYSTEM AND METHOD FOR DISTRIBUTED PARTITIONED LIBRARY MAPPING

Steven A. Justiss

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

1-6-2014

Not Yet Determined

 

$1600 / $100

$40 / $200

7,788,413   US   04-29-2005  

METHOD AND SYSTEM FOR HANDLING COMMANDS REQUESTING MOVEMENT OF A DATA STORAGE
MEDIUM BETWEEN PHYSICAL MEDIA LIBRARIES

Steven A. Justiss

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

2-28-2014

Not Yet Determined

 

$1600 / $100

$40 / $200

7,827,261   US   12-22-2004  

SYSTEM AND METHOD FOR DEVICE MANAGEMENT

Robert M. Griswold, Jr.

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

5-2-2014

Not Yet Determined

 

$1600 / $100

$40 / $200

7,831,621   US   09-27-2007  

SYSTEM AND METHOD FOR SUMMARIZING AND REPORTING IMPACT OF DATABASE STATEMENTS

Kevin Banks

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

5-9-2014

Not Yet Determined

 

$1600 / $100

$40 / $200

7,895,160   US   01-26-2009  

APPLICATION-LAYER MONITORING OF COMMUNICATION BETWEEN ONE OR MORE DATABASE
CLIENTS AND ONE OR MORE DATABASE SERVERS

David B. Ewing

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

8-22-2014

Not Yet Determined

 

$1600 / $100

$40 / $200

  

EXHIBIT D-2 TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP11

 

  

Patent /
Application No.   Country   Filing Date   Title of Patent / First
Named Inventor   Current
Entity Status   Action Due   Action Due Date   Estimated
Government /
Attorneys’ Fees 7,899,945   US   04-30-2010  

INTERFACE DEVICE AND METHOD FOR COMMAND PROCESSING

John B. Haechten

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

9-2-2014

Not Yet Determined

 

$1600 / $100

$40 / $200

7,904,539   US   03-13-2009  

SYSTEM AND METHOD FOR SERVICING INQUIRY COMMANDS ABOUT TARGET DEVICES IN STORAGE
AREA NETWORK

Stephen G. Dale

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

9-8-2014

Not Yet Determined

 

$1600 / $100

$40 / $200

7,908,252   US   03-19-2008  

SYSTEM AND METHOD FOR VERIFYING PATHS TO A DATABASE

Matthew Eugene Landt

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

9-15-2014

Not Yet Determined

 

$1600 / $100

$40 / $200

7,908,366   US   02-01-2008  

MEDIA LIBRARY MONITORING SYSTEM AND METHOD

Robert C. Sims

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

9-15-2014

Not Yet Determined

 

$1600 / $100

$40 / $200

7,912,053   US   03-23-2009  

METHOD AND SYSTEM FOR DECREASING ROUTING LATENCY FOR SWITCHING PLATFORMS WITH
VARIABLE CONFIGURATION

Steve King

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

9-22-2014

Not Yet Determined

 

$1600 / $100

$40 / $200

7,941,597   US   06-07-2010  

SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MEDIA LIBRARIES

William H. Moody II

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

11-10-2014

Not Yet Determined

 

$1600 / $100

$40 / $200

7,962,513   US   10-30-2006  

SYSTEM AND METHOD FOR DEFINING AND IMPLEMENTING POLICIES IN A DATABASE SYSTEM

David Boles

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

12-15-2014

Not Yet Determined

 

$1600 / $100

$40 / $200

  

EXHIBIT D-2 TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP12

 

  

Patent /
Application No.   Country   Filing Date   Title of Patent / First
Named Inventor   Current
Entity Status   Action Due   Action Due Date   Estimated
Government /
Attorneys’ Fees 7,971,006   US   01-28-2005  

SYSTEM AND METHOD FOR HANDLING STATUS COMMANDS DIRECTED TO PARTITIONED MEDIA
LIBRARY

Steven A. Justiss

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

12-29-2014

Not Yet Determined

 

$1600 / $100

$40 / $200

7,971,019   US   02-23-2009  

SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MULTIPLE PHYSICAL MEDIA LIBRARIES

John F. Tyndall

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

12-29-2014

Not Yet Determined

 

$1600 / $100

$40 / $200

7,974,215   US   02-04-2008  

SYSTEM AND METHOD OF NETWORK DIAGNOSIS

Robert C. Sims

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

1-5-2015

Not Yet Determined

 

$1600 / $100

$40 / $200

7,975,124   US   04-16-2010  

SYSTEM AND METHOD FOR DISTRIBUTED PARTITIONED LIBRARY MAPPING

Steven A. Justiss

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

1-5-2015

Not Yet Determined

 

$1600 / $100

$40 / $200

7,984,073   US   06-15-2005  

SYSTEM AND METHOD FOR PROVIDING SERVICE MANAGEMENT IN A DISTRIBUTED DATABASE
SYSTEM

Jack Basiago

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

1-20-2015

Not Yet Determined

 

$1600 / $100

$40 / $200

8,156,215   US   10-29-2010  

SYSTEM AND METHOD FOR DEVICE MANAGEMENT

Robert M. Griswold, Jr.

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

10-13-2015

Not Yet Determined

 

$1600 / $100

$40 / $200

8,250,378   US   02-04-2008  

SYSTEM AND METHOD FOR ENABLING ENCRYPTION

Robert C. Sims

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

2-22-2016

Not Yet Determined

 

$1600 / $100

$40 / $200

  

EXHIBIT D-2 TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP13

 

  

Patent /
Application No.   Country   Filing Date   Title of Patent / First
Named Inventor   Current
Entity Status   Action Due   Action Due Date   Estimated
Government /
Attorneys’ Fees 8,271,673   US   08-09-2004  

STREAMING METHOD AND SYSTEM FOR FIBRE CHANNEL NETWORK DEVICES

Keith M. Arroyo

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

3-18-2016

Not Yet Determined

 

$1600 / $100

$40 / $200

8,341,211   US   09-14-2007  

SYSTEM AND METHOD FOR INQUIRY CACHING IN A STORAGE AREA NETWORK

Stephen G. Dale

  Large  

3 1/2 Maintenance Fee

Assignment Recordation

 

6-27-2016

Not Yet Determined

 

$1600 / $100

$40 / $200

11/801,809

US 2008/0282265

  US   05-11-2007  

METHOD AND SYSTEM FOR NON-INTRUSIVE MONITORING OF LIBRARY COMPONENTS

Michael R. Foster

  Large  

Prosecution

Assignment Recordation

 

Various

Not Yet Determined

 

$2080 / $4000

$40 / $200

12/025,436

US 2009/0198737

  US   02-04-2008  

SYSTEM AND METHOD FOR ARCHIVE VERIFICATION

Robert C. Sims

  Large  

Prosecution

Assignment Recordation

 

Various

Not Yet Determined

 

$2080 / $4000

$40 / $200

12/115,218

US 2009/0274300

  US   05-05-2008  

METHOD FOR CONFIGURING THE ENCRYPTION POLICY FOR A FIBRE CHANNEL DEVICE

Patrick S. Tou

  Large  

Prosecution

Assignment Recordation

 

Various

Not Yet Determined

 

$2080 / $4000

$40 / $200

12/692,403

US 2010/0182887

  US   01-22-2010  

SYSTEM AND METHOD FOR IDENTIFYING FAILING DRIVES OR MEDIA IN MEDIA LIBRARY

William H. Moody II

  Large  

Prosecution

Assignment Recordation

 

Various

Not Yet Determined

 

$2080 / $4000

$40 / $200

13/042,209

US 2011/0161584

  US   03-07-2011  

SYSTEM AND METHOD FOR INQUIRY CACHING IN A STORAGE AREA NETWORK

Stephen G. Dale

  Large  

Prosecution

Assignment Recordation

 

Various

Not Yet Determined

 

$2080 / $4000

$40 / $200

13/091,877

US 2011/0194451

  US   04-21-2011  

SYSTEM AND METHOD OF NETWORK DIAGNOSIS

Robert C. Sims

  Large  

Prosecution

Assignment Recordation

 

Various

Not Yet Determined

 

$2080 / $4000

$40 / $200

 





EXHIBIT D-2 TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP14

 

  

Patent /
Application No.   Country   Filing Date   Title of Patent / First
Named Inventor   Current
Entity Status   Action Due   Action Due Date   Estimated
Government /
Attorneys’ Fees

13/312,068

US 2012/0079131

  US   12-06-2011  

STREAMING METHOD AND SYSTEM FOR FIBRE CHANNEL NETWORK DEVICES

Keith M. Arroyo

  Large  

Prosecution

Assignment Recordation

 

Various

Not Yet Determined

 

$2080 / $4000

$40 / $200

13/430,429

US 2012/0185589

  US   03-26-2012  

MEDIA LIBRARY MONITORING SYSTEM AND METHOD

Robert C. Sims

  Large  

Prosecution

Assignment Recordation

 

Various

Not Yet Determined

 

$2080 / $4000

$40 / $200

13/459,720

US 2012/0221597

  US   04-30-2012  

MEDIA LIBRARY MONITORING SYSTEM AND METHOD

Robert C. Sims

  Large  

Prosecution

Assignment Recordation

 

Various

Not Yet Determined

 

$2080 / $4000

$40 / $200

13/685,539

US 2013/0080568

  US   11-26-2012  

SYSTEM AND METHOD FOR CACHING INQUIRY DATA ABOUT SEQUENTIAL ACCESS DEVICES

Stephen G. Dale

  Large  

Prosecution

Assignment Recordation

 

Various

Not Yet Determined

 

$2080 / $4000

$40 / $200

AU 737205   AU   05-29-1998  

ERROR DETECTION AND RECOVERY FOR SEQUENTIAL ACCESS DEVICES IN A FIBRE CHANNEL
PROTOCOL

Geoffrey B. Hoese

  N/A  

16-18 Years Renewal

Assignment Recordation

 

5-29-2014 - 2016

Not Yet Determined

 

$3360 / $1500

$0 / $500

EP 2 526 488   EP   01-18-2011  

SYSTEM AND METHOD FOR IDENTIFYING FAILING DRIVES OR MEDIA IN MEDIA LIBRARY

William H. Moody

  N/A  

Prosecution

Assignment Recordation

 

Various

Not Yet Determined

 

$1200 / $1000

$130 / $500

  

EXHIBIT D-2 TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP15

 

  

TOTALS                   Action Due   Estimated
Government /
Attorneys’ Fees   Combined Total
of Government
/ Attorneys’
Fees                     Prosecution for Pending Cases (11)  

US $20800 / $40000

EP 1200 / $1000

  $63,000                     Maintenance Fees (56)  

US $187800 / $5500

AU $3360 / $1500

  $198,160                     Assignment Recordation (89)  

US $3480 / $17400

AU $0 / $500

EP $130 / $500

  $22,010                     Organizational Cost       $275                    
Annual Organizational Fees       $1,110                     Books and Records  
    $15,000                         GRAND TOTAL   $286,055

 

EXHIBIT D-2 TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF KIP CR P1
LP16



 

